Case 18-50924-MFW   Doc 8-1   Filed 10/18/18   Page 1 of 56




           EXHIBIT A
                  Case 18-50924-MFW         Doc 8-1      Filed 10/18/18      Page 2 of 56
                                           NO QUOTE DEAL


                                            SLP FILMS, INC.
                                    c/o 375 Greenwich Street, 3rd Floor
                                           New York, NY 10013


Dated as of September 21, 2011

Bruce Cohen Productions (f/s/o Bruce Cohen)
c/o Bloom Hergott Diemer Rosenthal LaViolette
        Feldman Schenkman & Goodman, LLP
150 S. Rodeo Drive, Third Floor
Beverly Hills, California 90212
Attention: Alan Hergott, Esq.

          Re:       “Silver Linings Playbook” / Bruce Cohen / Producing Services Agreement

Dear Ladies and Gentlemen:

This letter shall confirm the principal terms of the agreement (“Agreement”) reached between, on the one
hand, SLP FILMS, INC. (“Company”), and, on the other hand, BRUCE COHEN PRODUCTIONS
(“Lender”) for the services of BRUCE COHEN (“Artist”), in connection with the producing services of
Artist in connection with the motion picture project currently entitled “Silver Linings Playbook” (the
“Picture”). For good and valuable consideration (the receipt and sufficiency of which is hereby
acknowledged), the parties hereby agree as follows:

Conditions Precedent: Company shall have no obligation under this Agreement unless and until: (i)
Company approves in its sole discretion the chain-of-title to the Picture; and (ii) Company receives a fully
executed copy of: (a) this Agreement; (b) the Certificate of Engagement attached hereto as Exhibit “A”
incorporated herein by this reference (which Company acknowledges it has received); (c) the Inducement
Letter attached hereto and incorporated herein by this reference; (d) any and all documents which may be
required by any government agency or otherwise for Lender to furnish Artist’s services hereunder and to
enable Company to effect payment to Lender and Artist hereunder. The aforementioned subparagraphs
(i) and (ii) shall collectively be referred to herein as the “Conditions Precedent.” Company shall have
the right to waive the aforementioned Conditions Precedent at any time in its sole discretion.

1.       Development and Producing Services: In connection with the Picture, Lender shall cause Artist
to render all customary development services for producers of first-class motion pictures which shall
include, without limitation, supervising the writing services of all writers engaged by Company in
connection with the development of the Picture. Artist’s development services hereunder shall be
rendered on a non-exclusive basis, provided there is no material interference with the full performance of
Lender and Artist’s obligations. If Company (in the exercise of its sole discretion) elects to proceed with
the production of the Picture with Artist as the producer thereof, then Lender shall cause Artist to render
all services customarily rendered by individual producers in the motion picture industry for first-class
motion pictures in connection with the pre-production, production and post production of the Picture.
Artist’s services shall be rendered on an exclusive basis, commencing eight (8) weeks prior to the start, if
ever, of principal photography of the Picture and continuing until the conclusion of principal
photography, and thereafter on a non-exclusive, first-priority basis until complete delivery of the Picture
to Company in accordance with the Company approved post-production schedule. Time is of the essence
in connection with all producing services and delivery of the Picture hereunder.

2.       Fixed Compensation: If the Picture is produced with Artist as producer thereof and Lender and
Artist fully perform all services and obligations hereunder and in relation to the Picture, and Lender and

“Silver Linings Playbook”                            1
Producing Agreement v.02
Bruce Cohen
                  Case 18-50924-MFW         Doc 8-1      Filed 10/18/18       Page 3 of 56
                                           NO QUOTE DEAL


Artist are not otherwise in breach hereof, Lender shall be entitled to receive the amount of Two Hundred
Fifty Thousand Dollars ($250,000) (the “Fixed Compensation”). The Fixed Compensation shall be
payable pursuant to a 20:80 payout schedule (i.e., 20% payable weekly during the eight [8] weeks
preceding principal photography; and 80% payable weekly during principal photography) and shall
constitute an all inclusive “flat” fee such that no additional compensation shall be payable by reason of
overtime, overages, Sundays, holidays, etc.

3.       Contingent Compensation: If the Picture is produced with Artist as the producer thereof and
Lender and Artist fully perform all required services and obligations hereunder and in relation to the
Picture, and are not otherwise in breach or default hereof, Artist shall be entitled to receive the following
“Contingent Compensation”:

       (a)      5% of 100% of “Adjusted Gross Receipts” (if any) payable prospectively from and after
“Cash Breakeven” (as both such terms are defined below) is reached, but calculated with an across-the-
board 15% distribution fee.

         (b)     “Adjusted Defined Receipts”, “Cash Breakeven” and “Contingent Proceeds” shall be
defined, computed, paid and accounted for in accordance with the terms and conditions of Company’s
Exhibit “DRCB” and Exhibit “CB”, as modified only by the Riders to such Exhibits, attached hereto and
incorporated by reference (and in any event to be defined, computed, paid and accounted for no less
favorably than Jon Gordon [“Gordon”] with respect to the Picture). “Cash Breakeven” shall mean the
point at which “Contingent Proceeds” are first achieved, but calculated utilizing the applicable
distribution fees referred to above. Company makes no representation that the Picture will generate any
Contingent Compensation, or any particular amount of Contingent Compensation.

4.       Credit: Subject to Company’s standard exclusions and exceptions (including artwork title
exceptions), and provided that the Picture is produced and further provided that the Picture is produced
with Artist as producer thereof, and Lender and Artist fully perform all services and obligations hereunder
and in relation to the Picture, and are not otherwise in breach hereof, then Company shall accord Artist
“Produced by” credit in second position, which credit shall be shared, on screen in the main titles (unless
the Picture is in end title format), in the billing block portion of paid ads issued or controlled by Company
in which the regular billing block appears, in which any other individual producer is credited, and in the
billing block portion of so-called excluded ads issued or controlled by Company in which Donna Gigliotti
is accorded credit in such billing block, other than in award, nomination or congratulatory ads, and ads
announcing a personal appearance in which no person other than the person awarded, nominated,
congratulated or appearing is mentioned and group, institutional list or voice over paid ads (collectively,
“Special Ads”).

         The size, style, thickness and type of the foregoing “Produced By” credits shall be no less
favorable than that accorded to any other producer credits on the Picture, respectively. Except as set forth
herein, all other characteristics of such credit shall be in Company’s sole discretion. No casual or
inadvertent failure by Company, nor any failure by any third party, to comply with the terms of this
Paragraph 4 shall constitute a breach hereof, provided, however, that upon receipt of written notice from
Artist specifying a failure to accord credit as specified hereunder, Company shall use reasonable efforts to
cure prospectively such material failure with regard to ads created and/or positive prints manufactured
after the date of Company’s receipt of such notice. Company shall use reasonable efforts to notify its
subdistributors of the credit obligations set forth herein, provided, however, any breach by Company’s
subdistributors to accord properly such credit shall not constitute a breach by Company.

5.       Travel and Expenses: If Company requires Artist to travel more than fifty (50) miles from
Artist’s then principal place of residence (presently Los Angeles, California) (a “Distant Location”) for

“Silver Linings Playbook”                            2
Producing Agreement v.02
Bruce Cohen
                  Case 18-50924-MFW          Doc 8-1       Filed 10/18/18       Page 4 of 56
                                            NO QUOTE DEAL


the purposes of rendering services in connection with any Picture hereunder, then, with respect to the
Picture, Artist shall be entitled to receive: (i) one (1) business-class (if available and used for such
purpose) round trip transportation (by air if appropriate) for Artist to and from New York and Los
Angeles, and one (1) additional business-class (or best available) (if available and used for such purpose)
round trip transportation (by air if appropriate) for Artist to and from Philadelphia and Los Angeles; (ii)
non-exclusive ground transportation to and from location sets and hotels (shared with above-the-line
personnel only); (iii) exclusive ground transportation to and from airports; (iv) an expense allowance of
$2,500 per week (which shall be no less favorable than that accorded to Gordon); (v) a mid-size insured
rental car (with reasonable parking expenses to be covered by Company); and (vi) up to six (6) business-
class roundtrip train transportations to and from New York and Philadelphia (if available and if used for
this purpose); during the period that Artist is required by Company to render services at such Distant
Location in connection with the Picture. With respect to the provision of the rental car, Lender and Artist
acknowledge and agree that Company shall not reimburse Artist for parking tickets or any other such
citations and Company shall not be responsible for any costs related to maintenance or repairs. In the
event that unpaid parking violations or any other citations are reported to Company while Artist is
rendering services for Company or after Artist has concluded employment with Company, Artist shall be
responsible for any bail amount and/or processing fees with respect to such parking tickets and citations.
Company shall not be responsible for any other travel, expenses or perquisites of Artist. All travel
arrangements, including, but not limited to, the acquisition of airline tickets, booking of accommodations,
etc., shall be made through Company’s location or travel department, unless prior written approval is
obtained from a Company Business Affairs executive.

6.       Approvals and Controls: Company shall retain all approvals and controls, including, without
limitation, with respect to the producer and the right to designate the production manager, estimator and
location auditor, and the right to initiate action at any time and in any respect in connection with the
Picture. Notwithstanding the foregoing, Company shall consult with Artist (with Company’s decisions
controlling) with regard to key creative matters (i.e., principal cast, location, key crew, music, composer,
final screenplay) in connection with the Picture, provided that in the event of a deadlock on all matters,
Company’s decision shall be final and binding. No casual or inadvertent breach of this paragraph shall be
deemed a breach of this Agreement.

7.       Assistant: Provided that Artist fully performs all of the required services and obligations
hereunder, and Artist is not in uncured material breach or default hereof, while Artist is rendering
exclusive services required by Company hereunder in connection with the production of the Picture,
Company shall furnish Artist with use of an exclusive assistant (which Artist shall have the right to
designate) for Artist’s use in connection with Picture-related matters. If Artist elects to use Artist’s
regular assistant while Artist is rendering services at a Distant Location, said assistant shall be provided
with a fee of Eight Hundred Dollars ($800) per week, crew accommodations, crew level per diem, a rental
car and one (1) coach round-trip air transportation in connection with such assistant’s services at such
Distant Location. In the event Artist elects not to use Artist’s regular assistant, Company shall have the
right to provide Artist with a local assistant, subject to Artist’s reasonable approval. If a local assistant is
provided by Company, the salary and perquisites accorded to such local assistant shall be determined by
Company in its sole discretion.

8.       Promotional Films: Company contemplates filming and exploiting films including, without
limitation, "behind-the-scenes" or "making-of" productions, (jointly and severally "Promotional Rights")
about the production of the Picture produced hereunder. Artist hereby agrees and consents to such
filming and exploitation (including, without limitation, use of any film clip footage from the Picture and
behind-the-scenes photography and filmed interviews with Artist) and hereby grants to Artist the right to
use Artist's name, voice and likeness which Artist shall be given the opportunity to approve in customary
industry fashion in connection with such Promotional Rights for no additional consideration inasmuch as
the compensation payable to Artist under this Agreement for the Picture shall be deemed to include
compensation for all rights granted pursuant to this Paragraph 8. Company shall use all reasonable efforts
to notify Artist in advance of the making of any such promotional films hereunder.
“Silver Linings Playbook”                              3
Producing Agreement v.02
Bruce Cohen
                  Case 18-50924-MFW          Doc 8-1      Filed 10/18/18       Page 5 of 56
                                            NO QUOTE DEAL



9.       Ownership and Distribution: The results and proceeds of Lender’s and Artist’s engagement and
services hereunder in connection with the Picture shall be deemed works-made-for-hire specially ordered
or commissioned by Company in connection with a motion picture and/or audiovisual work. Company
shall exclusively own all now known or hereafter existing rights of every kind throughout the universe, in
perpetuity and in all languages, pertaining to such results and proceeds, and all elements therein for all
now known or hereafter existing uses, media, and forms, including, without limitation, all copyrights (and
renewals and extensions thereof), motion picture, television, video cassette and video or laser disc, video
on demand, subscription video on demand, any computer-assisted media (including, but not limited to
CD-ROM, CD-I and similar disc systems, interactive cable and any other devices or methods now
existing or hereinafter devised), character, prequel, sequel, remake, merchandising, soundtrack,
novelization, Internet and any and all allied and ancillary rights therein, and the foregoing is inclusive of a
full assignment to Company thereof. If for any reason the results and proceeds of Artist’s services
hereunder are not deemed for a work-for-hire for Company, then Artist hereby assigns, grants and sets
over unto Company all of Artist’s rights of every kind and nature, including all rights of copyright, in and
to the Picture and all of the results and proceeds of Artist’s services hereunder. Artist hereby waives or
grants to Company any “moral rights” or “droit moral” in any jurisdiction in and to the Picture. No
breach of this Agreement by either party shall in any way affect Company's ownership of the Picture or
all rights therein. Lender and Artist hereby grant to Company the right to issue and authorize publicity
concerning Artist, and to use Artist's name, voice, approved likeness and approved biographical data in
connection with the distribution, exhibition, advertising and exploitation of the Picture; provided,
however, that in no event shall Artist be depicted as endorsing any product, commodity or service without
Artist’s prior written consent. Lender and Artist shall exercise approvals hereunder reasonably and within
five (5) days after request by Company, or such approvals shall be deemed given.

10.     No Obligation to Use: Company is not obligated to develop, produce, distribute, and/or exploit
the Picture, or, if commenced, to continue the development, production, distribution, or exploitation of the
Picture in any territory. Regardless of whether or not Company elects to develop, produce, distribute
and/or exploit the Picture (or to commence same), Company is not obligated to use the services (in whole
or in part) of Artist hereunder, provided that the foregoing shall not relieve Company of its payment
obligations to Artist in accordance with the terms and conditions set forth herein and Company’s
indemnity and insurance obligations hereunder shall survive the termination of this Agreement.

11.      Employment Eligibility: Lender and Artist acknowledge that any offer of employment hereunder
is subject to and contingent upon Artist's ability to prove his identity and employment eligibility as
required by the Immigration Reform and Control Act of 1986. Accordingly, Artist hereby agrees: (i) to
complete and execute Section 1 ("Employee Information and Verification") of an Employment
Eligibility Verification ("Form I-9") at the time of execution of this Agreement or commencement of
services, whichever is earlier; and (ii) to deliver, in person, to Company said Form I-9, together with
documentation of the employment eligibility of Artist, within three (3) business days of execution of this
Agreement or commencement of services, whichever is earlier. If Artist fails to complete and deliver the
Form I-9 as provided above, Company shall have the right, if Lender or Artist fails to cure such breach
within three (3) business days of receiving written notice to such effect, to terminate the Agreement and
thereupon Artist's engagement hereunder shall cease and terminate and neither party shall have any right,
duty or obligation to the other under this Agreement except such as shall have accrued prior to the
effective date of termination.

12.     Delivery/Specifications: To the extent within Artist’s control, Artist shall deliver the completed
Picture to Company within a post production schedule approved by Company. "Delivery" shall be
deemed to have occurred only upon delivery to Company of an answer print which conforms to all of
Company's standard delivery requirements, which requirements include, but are not limited to, those
contained in the remainder of this paragraph. If Company (in the exercise of its sole discretion) elects to
“Silver Linings Playbook”                             4
Producing Agreement v.02
Bruce Cohen
                  Case 18-50924-MFW          Doc 8-1      Filed 10/18/18      Page 6 of 56
                                            NO QUOTE DEAL


proceed to production and Lender and Artist render producing services on the Picture, to the extent within
Artist’s control, the Picture shall: (i) conform to the final version of the screenplay approved by
Company, except for any minor non-material changes as may be necessitated by the exigencies of
production, if any, and such other changes as may be pre-approved by Company in writing; (ii) shall be of
first-class technical quality and photographed in the English language, in color in 35mm film and capable
of being projected with an aspect ratio of 1:1.85 with no hard matte; (iii) shall be delivered with a running
time, inclusive of main and end titles (with end titles not to exceed 3 minutes), of no less than 95 minutes
and no more than 110 minutes; shall be capable of receiving a MPAA rating no more restrictive than “R”
(unless Company agrees to a more restrictive rating); and (iv) shall be produced using only first-class
facilities and equipment for photographs, recording, film processing, scoring, dubbing and all other
aspects of production and post-production, shall be completely finished, fully edited and titled and fully
synchronized with language, dialogue, sound and music. Upon delivery of the Picture, to the extent
within Artist’s control, there shall be no liens (other than the customary SAG and DGA lien if the Picture
is SAG and DGA, provided that the Picture shall not be SAG or DGA without Company’s prior written
approval) against the Picture and all costs of its production (including, but not by way of limitation any
and all music costs and/or licenses) shall be paid. The production shall be run with standard financial
controls, including, without limitation, double signatures required on all fundings to the production and
on all production checks. There shall be no material changes in the specifications without Company’s
prior written approval. To the extent within Artist’s control, Delivery shall be made in accordance with
Company’s standard Delivery Schedule (subject to such changes as the parties may agree to in writing
after good faith negotiation which can be made within the parameters of the budget of the Picture), with a
review period of forty-five (45) days from Company’s receipt of all items.

13.      First Opportunity: For a period of seven (7) years after the initial release of the Picture, provided
that neither Lender nor Artist is in uncured material breach or default hereof, if Company (or its
successors, assigns or licensees) elects, in its sole discretion, to produce a theatrical motion picture
(including, without limitation, a theatrical sequel or prequel motion picture to and/or theatrical motion
picture remake of the Picture) (individually and collectively, a “Theatrical Production”), a direct-to-
video production (“DTV Production”) or a “T.V. Production” (including a pilot, an initial episode of a
series, prequel, MOW and/or series) based on the Picture (individually and collectively, a “Subsequent
Production”), and if Artist is then active as a producer in the motion picture or television industry, as
applicable, and if the Picture was completed at a final below-the-line cost not exceeding one hundred ten
percent (110%) of the Company approved in-going below-the-line budget (excluding costs incurred due
to force majeure, third party breach, currency fluctuations, changes approved in writing by a business
affairs executive of Company, retroactive union scale increases, and losses to Company reimbursed by
insurance), and Artist is available when reasonably required by Company then Artist shall have the first
opportunity to render producing services in connection with such Subsequent Production on terms to be
negotiated in good faith within the Company’s usual parameters for comparable engagements, taking into
account Artist’s stature and precedent. With respect to a Theatrical Production, provided the budget of
such Theatrical Production is not less than 90% of the budget of the Picture, the financial terms and
conditions for the engagement of Artist shall be no less favorable than those set forth in this Agreement.
With respect to DTV Productions and T.V. Productions, the financial terms for the engagement of Artist
shall be negotiated in good faith in accordance with industry standards in effect at such time, taking into
account Artist’s stature and precedent. Artist’s engagement in connection with a T.V. Production shall
also be subject to network or other licensee approval, which Company shall use reasonable good faith
efforts to obtain. If Artist elects not to render producing services on a Subsequent Production, or if Artist
is unavailable, or if no agreement is reached between Company and Artist within thirty (30) business days
following Company’s notice to Artist of the commencement of negotiations for Artist’s services, then
Company shall have the right to engage alternative producers and shall have no further obligation to
Artist under this Agreement with respect to such Subsequent Production. The provisions of this
Paragraph 13 shall apply to Artist personally and not to any heirs, executors, administrators, successors or
“Silver Linings Playbook”                             5
Producing Agreement v.02
Bruce Cohen
                  Case 18-50924-MFW          Doc 8-1      Filed 10/18/18       Page 7 of 56
                                            NO QUOTE DEAL


assigns of Artist. Artist shall have the right described in this Paragraph 13 on a “rolling basis” (i.e., for
each and every Subsequent Production; provided that all of the foregoing requirements are satisfied on the
immediately preceding production).

14.      Representations, Warranties and Undertakings: Lender and Artist hereby represent and warrant
to Company as follows: (a) Lender and Artist are authorized and free to enter into this Agreement with
Company, to furnish services to Company hereunder, and to grant to Company the rights herein set forth;
(b) neither Lender nor Artist is nor will become subject to any conflicting obligations or any disability
which prevent or materially interfere with the execution and performance of this Agreement; (c) Lender
and Artist shall fully perform each and all of the terms and obligations of this Agreement; (d) no rights of
any third party are or will be violated by Lender’s and Artist’s entering into or performing this
Agreement, and neither Lender nor Artist has made nor shall hereafter make any agreement with any third
party which could interfere with the rights granted to Company hereunder or the full performance of
Artist’s obligations or Artist’s services hereunder; (e) all of the Lender’s and Artist’s work shall be
wholly original with Lender and Artist and none of the same has been or will be copied from or based
upon any other work, other than material assigned to Artist for incorporation into Artist’s work or in the
public domain (it being agreed that Artist shall give Company written notice of any material Artist
incorporates into Artist’s work which is other than in minor part derived from the public domain); (f) to
the best of Lender’s and Artist’s knowledge, in the exercise of due diligence and reasonable prudence,
any of the rights herein granted shall not defame any person or entity nor violate any copyright, right of
privacy or publicity, or any other right of any person or entity; and (g) Lender and Artist acknowledges
that the Federal Communications Act makes it a criminal offense for any person, in connection with the
production or preparation of any program intended for broadcasting, to accept or pay money, service or
other valuable consideration for the inclusion of any matter as a part of any such program without
disclosing the same to the employer of the person to whom such payment is made or to the person for
whom such program is being produced; and Artist understands that it is the policy of Company not to
permit any employee of Company to accept or pay any such consideration, and Lender and Artist
represent and agree that Artist has not accepted and will not accept, and has not paid and will not pay, any
money, service or other valuable consideration for the inclusion of any “plug”, reference, or product
identification, or of any other matter, in any program produced hereunder.

15.      Indemnification: Lender and Artist agree to indemnify and otherwise hold Company, and its
affiliated companies, licensees, agents, successors, assigns, directors, officers and employees, harmless
from and against any losses, liabilities, claims, demands, damages, charges, expenses and costs (including
reasonable outside attorneys’ fees and expenses) incurred by reason of any third party claims arising from
the breach of Lender or Artist’s representations, warranties or covenants contained in this Agreement, any
other agreement between Lender and Artist, on the one hand, and Company, on the other hand,
concerning the Picture, or between Lender and Artist, on the one hand, and a third party, on the other
hand, concerning the Picture, or involving any third party’s claim to an amount payable hereunder. If
Company so elects, Company shall have the absolute right to control the litigation or resolution of any
claim, demand or action to which this indemnity applies. Company shall have the sole right to control the
legal defense of any such claims, litigation, etc., including, the right to select counsel of its choice and to
compromise or settle any such claims, demands or litigation. The party receiving notice of any such
claim, demand or action shall promptly notify the other party hereof. Company agrees to indemnify and
defend and otherwise hold Artist harmless from and against any losses, liabilities, claims, demands,
damages, charges, expenses and costs (including reasonable outside attorneys’ fees and expenses)
incurred by reason of any third party claims arising from the development, production, financing,
distribution, advertising or exploitation of the Picture or any element thereof by any means and in all
media (including, without limitation, motion pictures based thereon), save in each instance for any such
losses, liabilities, claims, demands, damages, expenses and costs arising out of any breach of any
representations, warranties or covenants by Artist hereunder. Company’s indemnification obligations as
“Silver Linings Playbook”                             6
Producing Agreement v.02
Bruce Cohen
                  Case 18-50924-MFW         Doc 8-1      Filed 10/18/18       Page 8 of 56
                                           NO QUOTE DEAL


described herein above shall be subject to the following conditions: that (i) Lender and Artist shall
cooperate fully with Company in the defense of any such claim or legal action at no cost or charge to
Company, other than the reimbursement to Artist of reasonable out-of-pocket costs and expenses incurred
in connection with the defense of any such claim or legal action, excluding attorneys’ fees if Lender
and/or Artist elects to self-defend; (ii) Company shall have the right to select and retain any legal counsel
in connection with the defense of any such claim or legal action and shall pay the attorneys’ fees
associated therewith; and (iii) Company, in its sole discretion, shall have the right to defend, compromise
and/or settle any such claim or legal action, and Company shall control all matters in connection
therewith.

16.      Insurance: Lender and Artist shall be added as additional insureds on Company’s errors and
omissions insurance policy and general liability insurance policy which Company may obtain for the
Picture, subject to the limitations, restrictions and terms of said policies. Lender and Artist acknowledge
that there shall be no obligation to obtain or maintain any such coverage. The provision of such insurance
coverage shall not be construed so as to limit or otherwise affect any obligation, representation, warranty
or agreement of Artist hereunder.

17.       Assignment: Company shall have the right to assign this Agreement, in whole or in part, and the
rights, licenses and privileges granted to it hereunder, and to delegate its duties at any time and from time
to time, in whole or in part to any person or entity, provided that such person or entity assumes
Company’s obligations in writing, and, upon such assignment, Company shall be released and discharged
of and from any and all of its duties, obligations and liabilities arising under this Agreement if such
assignment is to: (a) a person or entity into which Company merges or is consolidated or (b) a person or
entity which acquires all or substantially all of Company’s business and assets or (c) a person or entity
which is controlled by, under common control with, or controls Company or (d) any major or “mini-
major” motion picture company, United States television network or (e) other financially responsible
party. No rights or obligations of Artist hereunder may be assigned or delegated to any third party.

18.     DVD/Soundtrack: Provided that Lender and Artist fully perform all services and obligations
hereunder, and are not otherwise in material breach hereof, then Company shall furnish each member of
Artist with a DVD copy (Blu-ray, if available) of the Picture and a soundtrack album for the Picture, at no
charge, promptly following Artist’s written request therefor after the date, if ever, that such DVD copies
and/or soundtrack albums are available to the general public; provided however that Artist executes
Company’s then applicable use-restriction agreement in connection therewith.

19.     Premiere: Provided that Lender and Artist fully perform all required services and obligations
hereunder and are not otherwise in uncured material breach hereof, Artist and a non-business companion
of each shall be invited to the first U.S. celebrity premiere of the Picture, if any, and if such premiere is
more than fifty (50) miles from Artist’s principal residence, then for such premiere, each of Artist and his
non-business guest shall receive round-trip business class transportation (by air if appropriate), if
available and used for this purpose, plus Artist only shall receive first class hotel accommodations and
expenses in accordance with Company’s then existing policy.

20.      No Injunctive/Equitable Relief: The rights and remedies of Lender and Artist in the event of any
breach by Company of the provisions of this Agreement shall be limited to Lender’s and/or Artist’s right,
if any, to recover damages in an action at law, and Lender and Artist irrevocably waive any right to seek
and/or obtain equitable or injunctive relief. In no event shall Lender or Artist be entitled by reason of any
such breach to terminate this Agreement or to enjoin or restrain the exhibition, distribution, advertising,
exploitation, or marketing of the Picture and/or any rights therein.



“Silver Linings Playbook”                            7
Producing Agreement v.02
Bruce Cohen
                  Case 18-50924-MFW           Doc 8-1      Filed 10/18/18     Page 9 of 56
                                             NO QUOTE DEAL


21.       Further Assurances: At Company’s request, Lender shall cause Artist to execute any and all
additional documents and instruments (not inconsistent with the terms hereof) reasonably deemed by
Company to be necessary to effectuate the purposes of this Agreement; provided that Artist shall have a
reasonable opportunity to review and negotiate in good faith any such documents. Company shall
promptly furnish a copy of any such executed documents to Artist, provided that no casual or inadvertent
failure to do so shall be a breach hereof or otherwise affect the validity of any such documents. Lender
and Artist hereby appoint Company, or its nominee, as Lender’s and/or Artist’s irrevocable attorney-in-
fact, with full power to execute, acknowledge, deliver and record in the U.S. Copyright Office or
elsewhere any and all such documents Lender and Artist fail to execute, acknowledge and deliver within
five (5) business days of Company's request therefor. The appointment shall be a power coupled with an
interest. Furthermore, as Lender and Artist’s attorney-in-fact, Company shall have the right, but not the
obligation, for the sole benefit of Company, and at Company’s expense, to bring, prosecute, defend and
appear in suits, actions, and proceedings of any nature concerning all copyrights in and to the Picture, all
products of Lender’s and/or Artist’s services hereunder, and all renewals thereof, or concerning any
infringement of any such copyright or renewal copyright, or any interference with any of the rights herein
granted to Company; and to take such action as Company may deem advisable to enforce, protect, and/or
defend any of the rights, privileges and property herein granted to Company under any and all such
copyrights and renewals thereof, as well as any of the rights, licenses, privileges, warranties and
agreements contained and/or set forth in any of the documents herein referred to, insofar as the same
relate to the rights, privileges and property herein granted to Company; and to litigate, collect and give
receipt for all damages arising from any infringement of any such rights. Any such action may be taken
by Company in the name of Lender and/or Artist or otherwise, and Company may join Lender and/or
Artist as a party plaintiff or defendant in any such suit, action or proceeding, and if Company so joins
Lender and/or Artist, Company will meaningfully consult with Lender with respect to any settlement or
compromise of any action regarding the foregoing rights, provided that Company’s final decision (in the
exercise of its sole discretion) in connection with such settlement or compromise of any such action shall
be binding at all times. The foregoing power of attorney shall be deemed a power coupled with an
interest.

22.     Notices. Any notice pertaining hereto shall be in writing. Any such notice and any payment due
hereunder shall be served by delivering said notice or payment personally or by sending it by mail or
facsimile (postage or applicable fee prepaid), addressed as follows (or as subsequently designated in
writing):

                    To Lender and Artist:   c/o Bloom Hergott Diemer Rosenthal LaViolette
                                               Feldman Schenkman & Goodman, LLP
                                            150 S. Rodeo Drive, Third Floor
                                            Beverly Hills, California 90212
                                            Attention: Alan Hergott, Esq.
                                            Fax: (310) 860-6803

                    To Company:             SLP Films, Inc.
                                            c/o The Weinstein Company LLC
                                            9100 Wilshire Boulevard, Suite 700W
                                            Beverly Hills, California 90212
                                            Attn.: Adrian Lopez, Vice President, Business and Legal Affairs
                                            Fax: (310) 550-5759

        The date of personal delivery, or facsimile of such notice or payment shall be deemed the date of
service of such notice payment and a notice sent by mail shall be deemed to be served five (5) business
days after the date of mailing. Any notice from Artist which commences the running of any period of
“Silver Linings Playbook”                              8
Producing Agreement v.02
Bruce Cohen
                 Case 18-50924-MFW         Doc 8-1       Filed 10/18/18     Page 10 of 56
                                           NO QUOTE DEAL


time for Company’s exercise of any option or Company’s performance of any other act shall be deemed
to be served only when actually received by Company. If the last day on which the parties hereto are
empowered to give notice pursuant to any provisions of this Agreement or to perform any other act which
parties are required or may desire to perform under or in connection with this Agreement should fall on a
Saturday, Sunday or holiday, then the parties hereto shall have until the end of the first full business day
following said Saturday, Sunday or holiday within which to give such notice or to perform such act.

23.     Miscellaneous: This Agreement, including Company’s standard terms and conditions for
agreements of this kind are incorporated herein by reference, subject to any changes to which the parties
may mutually agree in writing after any good faith negotiations within Company's customary parameters
for producers of Artist's stature and precedent, expresses the full and complete understanding between the
parties with respect to the subject matter hereof and supersedes all prior and contemporaneous agreements
and understandings (whether oral or written) with respect hereto and may be amended or modified only
by the written agreement of Lender, Artist and Company. This Agreement shall be governed by New
York law and shall be subject to the exclusive jurisdiction of the Federal and State Courts of New York.
This Agreement may be executed in one or more counterparts, and when executed by each of the parties
signatory hereto, said counterparts shall constitute a valid, binding agreement. An executed counterpart
returned electronically shall be deemed an original.

                                                 Sincerely yours,

                                                 SLP FILMS, INC.

                                                 By: ___________________________
                                                 Its: _________________________


ACCEPTED AND AGREED TO:

BRUCE COHEN PRODUCTIONS

By:
Its:




“Silver Linings Playbook”                            9
Producing Agreement v.02
Bruce Cohen
                 Case 18-50924-MFW          Doc 8-1       Filed 10/18/18      Page 11 of 56



                                                 Exhibit A

                                 CERTIFICATE OF ENGAGEMENT


        SLP Films, Inc. (“Company”), whose address is c/o 375 Greenwich Street, New York, NY 10013,
has engaged Bruce Cohen Productions (“Lender”) f/s/o BRUCE COHEN (“Artist”) in connection with
Artist’s producing services on a motion picture project tentatively entitled “SILVER LININGS
PLAYBOOK” (the “Picture”). The principal terms and conditions of Lender’s and Artist’s engagement
for the Picture are set forth in that certain agreement (“Agreement”) dated as of September 21, 2011,
between, on the one hand, Company, and, on the other hand, Lender and Artist, which Agreement is
being negotiated in good faith, and which terms and conditions are incorporated herein by this reference.

          For good and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), Lender and Artist do hereby acknowledge, certify and agree that all results and proceeds
of every kind of the services heretofore and hereafter to be rendered by Lender and/or Artist in connection
with the Picture, including without limitation all ideas, suggestions, themes, plots, stories,
characterizations, dialogue, titles and other material, whether in writing or not in writing, at any time
heretofore or hereafter created or contributed by Lender and/or Artist which in any way relate to the
Picture or to the material on which the Picture will be based (collectively, the "Material"), are and shall be
deemed to be works made for hire for Company. Accordingly, Company is and shall be considered the
author and, at all stages of completion, the sole and exclusive owner of the Material and all right, title and
interest therein (the "Rights"). The Rights shall include without limitation all copyrights, neighboring
rights, trademarks and any and all other ownership and exploitation rights in the Material now or hereafter
recognized in any and all territories and jurisdictions including, by way of illustration, production,
reproduction, distribution, adaptation, performance, fixation, rental and lending rights, exhibition,
broadcast and all other rights of communication to the public, and the right to exploit the Material
throughout the universe in perpetuity in all media, markets and languages and in any manner now known
or hereafter devised. If under any applicable law the fact that the Material is a work made for hire is not
effective to place authorship and ownership of the Material and the Picture and all rights therein in
Company, then to the fullest extent allowable and for the full term of protection otherwise accorded to
Lender and/or Artist under such applicable law, Lender and Artist hereby assign and transfer to Company
the Rights and, in connection therewith, any and all right, title and interest of Lender or Artist in the
Picture and any other works now or hereafter created containing the Material.

         Lender and Artist hereby grant Company the right to change, add to, take from, translate,
reformat or reprocess the Material in any manner that Company may in its sole discretion determine. To
the fullest extent allowable under any applicable law, Lender and Artist hereby irrevocably waive or
assign to Company their so-called "moral rights" or "droit moral". Lender and Artist expressly
acknowledge that many parties will contribute to the Picture and other works that will embody all or part
of the Material. Accordingly, if under any applicable law the above waiver or assignment by Lender or
Artist of "moral rights" or "droit moral" is not effective, then Lender and Artist agree to exercise such
rights in a manner which recognizes the contribution of and will not have a material adverse effect upon
such other parties.

        Lender and Artist will, upon reasonable request, execute, acknowledge and deliver to Company
any and all documents consistent herewith which Company may reasonably deem necessary to evidence
and effectuate all or any of Company's rights hereunder. Lender and Artist hereby irrevocably appoint
Company as attorney-in-fact with full power to execute, acknowledge, deliver and record in the U.S.
Copyright Office or elsewhere any and all such documents Lender and Artist fail to execute, acknowledge
and deliver within five (5) business days of Company's request therefor. The appointment shall be a
“Silver Linings Playbook”                            10
Producing Agreement v.02
Bruce Cohen
                 Case 18-50924-MFW           Doc 8-1        Filed 10/18/18      Page 12 of 56



power coupled with an interest. Copies of any such documents executed on Lender and Artist’s behalf by
Company shall promptly be forwarded to Lender and Artist’s representatives.

         Lender and Artist hereby grant to Company the right to issue and authorize publicity concerning
Artist, and to use Artist's name, voice, approved likeness and approved biographical data in connection
with the distribution, exhibition, advertising and exploitation of the Picture. Lender and Artist shall
exercise approvals hereunder reasonably and within five (5) days after request by Company, or such
approvals shall be deemed given.

         Lender and Artist warrant that, except for material supplied and/or assigned to Artist by or on
behalf of Company for incorporation in the Material or incorporated into the Material by employees or
officers of Company other than Artist, the Material is or will be original with Artist or is in the public
domain throughout the world, and to the best of Lender’s and Artist’s knowledge (in the exercise of
reasonable prudence), is not and will not be based in whole or in part on the life of any real person except
as approved in writing by Company, and, to the best of Lender’s and Artist’s knowledge (in the exercise
of reasonable prudence), does not and will not infringe upon or violate any copyright of, or infringe upon
or violate the right of privacy or any other right of, any person; and that Lender and Artist are free to grant
all rights granted and make all agreements made by them herein; and that Lender is a corporation duly
organized and existing under the laws of the state of its incorporation. Lender and Artist agree to hold
Company and its successors, licensees and assigns harmless from and against all damages, losses, costs,
and expenses (including reasonable outside attorneys' fees and costs) which Company or any of its
successors, licensees or assigns may suffer or incur by reason of the breach of any of the warranties made
in this paragraph. If Company so elects, Company shall have the absolute right to control the litigation or
resolution of any claim, demand or action to which this indemnity applies. Company shall have the sole
right to control the legal defense of any such claims, litigation, etc. including, the right to select counsel of
its choice and to compromise or settle any such claims, demands or litigation. The party receiving notice
of any such claim, demand or action shall promptly notify the other party hereof.

Company shall defend, indemnify and hold harmless Lender and Artist against any and all liability,
damages, costs and expenses, including reasonable attorneys' fees, in connection with any claim or action
(other than those arising out of a breach of Lender’s and/or Artist’s warranties hereunder or out of any
criminal, malicious or willful tortious acts by Artist) respecting material supplied to Lender and/or Artist
by Company or solely in connection with activities regarding the Company's development, production,
distribution or exploitation of the Picture or any element thereof and/or ancillary rights therein, provided
that (i) Artist cooperates fully with Company in the defense of any such claim or legal action at no cost or
charge to Company other than the reimbursement to Lender of reasonable out-of-pocket costs and
expenses incurred in connection with the defense of any such claim or legal action excluding legal fees;
(ii) Company shall have the right to select and retain any legal counsel in connection with the defense of
any such claim or legal action and shall pay the attorneys’ fees associated therewith (provided that Artist
shall be afforded reasonable opportunity to have a separate counsel of Artist’s choice participate in such
litigation or resolution of any claim, but in any event, Company’s final decision(s) shall control); and (iii)
Company, in its sole discretion, shall have the right to defend, compromise and/or settle any such claim or
legal action (provided that Artist shall have the right to approve any compromise or settlement which
involves an admission of liability on the part of Artist, provided that Lender and Artist furnish Company
with a surety bond or irrevocable letter of credit for the reasonably anticipated liability in connection with
such claim (as determined by Company in good faith), demand or litigation. The party receiving notice of
any such claim, demand or action shall promptly notify the other party hereof.

        Lender and Artist hereby covenant and agree that Lender and Artist shall not have or be deemed
to have any lien, charge or other encumbrance upon any of the rights conveyed to Company herein or
proceeds derived therefrom, and that no act of or omission by Company, nor any other act, omission or
“Silver Linings Playbook”                              11
Producing Agreement v.02
Bruce Cohen
                 Case 18-50924-MFW      Doc 8-1       Filed 10/18/18   Page 13 of 56



event of any kind, shall terminate or otherwise adversely affect Company's ownership of the rights
conveyed herein. Lender's and Artist's sole remedy for any such breach or alleged breach shall be an
action at law to recover such damages as may have been actually suffered by them as a result thereof.

Executed as of September 21, 2011.

                                                       ACCEPTED AND AGREED:

                                                       Bruce Cohen Productions



                                                       By: __________________________

                                                       Its: __________________________

                                                       COUNTERSIGNED:



                                                       _____________________________
                                                       BRUCE COHEN




“Silver Linings Playbook”                        12
Producing Agreement v.02
Bruce Cohen
                 Case 18-50924-MFW         Doc 8-1       Filed 10/18/18     Page 14 of 56




                                              EXHIBIT “B”

                                             INDUCEMENT

Reference is made to that certain agreement (the “Agreement”) dated as of September 21, 2011, by and
between, on the one hand, SLP FILM, INC. (“Company”) and, on the other hand, BRUCE COHEN
PRODUCTIONS ("Lender") for the producing services of BRUCE COHEN ("Artist" or “I”, “me”,
“my”, “mine”), in connection with the motion picture tentatively entitled “Silver Linings Playbook”
(“Picture”).

1.      I am familiar with all of the terms, covenants and conditions of the Agreement and I hereby
consent to the execution thereof. I shall perform and comply with all of the terms, covenants, conditions
and obligations of the Agreement, even if the employment between me and Lender should hereafter
expire, terminate or be suspended. I hereby confirm all grants, representations, warranties and
agreements made by the Lender under the Agreement.

2.      Unless I am deemed substituted for the Lender as a direct party to the Agreement pursuant to
Paragraph 4 below, I shall look solely to Lender and not to Company for the payment of compensation for
my services and for the discharge of all other obligations of my employer with respect to my services
under the Agreement.

3.     In the event of a breach or threatened breach of the Agreement by Lender or by me, Company
may join me in any action against Lender without being first required to resort to or exhaust any rights or
remedies against Lender.

4.       I represent that Lender is a duly qualified and existing corporation under the laws of its state of
incorporation. If Lender or its successors-in-interest should be dissolved or should otherwise cease to
exist, or for any reason should fail, refuse or neglect to perform, observe or comply with the terms,
covenants and conditions of the Agreement, I shall, at Company’s election, be deemed to be employed
directly by Company for the balance of the term of the Agreement upon the terms, covenants and
conditions set forth therein.

5.       I will indemnify Company for and hold it harmless from and against any and all taxes which
Company may have to pay and any and all liabilities (including judgments, penalties, fines, interest,
damages, costs and expenses, including reasonable outside attorney’s fees) which may be obtained
against, imposed upon or suffered by Company or which Company may incur by reason of its failure to
deduct and withhold from the compensation payable under the Agreement, any amounts required to be
deducted and withheld from the compensation of any employee under the provisions of the Federal and
State Income Tax Acts, the Federal Social Security Act, the California or any other state Unemployment
Insurance Tax Act, and/or any amendments thereof and/or any other applicable statues heretofore or
hereafter enacted requiring the withholding of any amount from the compensation of an employee.

6.      If Company shall serve Lender with any notices, demands or instruments relating to the
Agreement, or to the rendition of my services thereunder, service upon Lender shall also constitute
service upon me.

7.      For purposes of any and all Workers’ Compensation statutes, laws or regulations (“Workers’
Compensation”), I acknowledge that an employment relationship exists between Lender and me,
Company being my special employer under the Agreement. Accordingly, I acknowledge that in the event
of my injury, illness, disability, or death falling within the purview of Workers’ Compensation, my rights
“Silver Linings Playbook”                           13
Producing Agreement v.02
Bruce Cohen
                 Case 18-50924-MFW        Doc 8-1       Filed 10/18/18    Page 15 of 56



and remedies (and those of my heirs, executors, administrators, successors, and assigns) against Company
or Company’s affiliated companies and their respective officers, agents, and employees (including,
without limitation, any other special employee and corporation or other entity furnishing to Company or
an affiliate company the services of any such other special employee) shall be governed by and limited to
those provided by Workers’ Compensation.



                                                ________________________________________
                                                BRUCE COHEN




“Silver Linings Playbook”                          14
Producing Agreement v.02
Bruce Cohen
                Case 18-50924-MFW          Doc 8-1       Filed 10/18/18   Page 16 of 56




                                           EXHIBIT "CB"
This Exhibit is attached to and made part of the Agreement dated as of September 21, 2011, between SLP
FILMS, INC. (herein, "TWC"), on the one hand, and BRUCE COHEN PRODUCTIONS (f/s/o BRUCE COHEN)
("Participant") relating to the motion picture project currently entitled "SILVER LININGS PLAYBOOK" (the
"Picture").



                           NOTE: PLEASE READ CAREFULLY

      This Exhibit CB sets forth the contractual formula to be used solely for the definition,
computation, and accounting of Contingent Proceeds and payment, if any, of Participant's
Contingent Bonus as provided in the Agreement.

        Participant understands and agrees that: (i) the defined terms shall have the meanings
described in this Exhibit CB; (ii) the words or defined terms used herein may not necessarily
correspond in any way to generally accepted accounting principles or any other definitions
associated with the practices of accounting or auditing; (iii) there is no guarantee whatsoever,
and it is unlikely, that any Contingent Bonus will become payable to Participant, regardless of
the level of income, revenues, profits and/or receipts, if any, that TWC, Affiliates or Related
Parties, or any distributor or exhibitor realizes from the exploitation of the Picture; (iv)
Participant shall be entitled to the payment of Contingent Bonus amounts only in accordance
with the terms hereof, and Participant acknowledges and understands that any such payment
is entirely speculative; (v) Participant has been represented by counsel or other
representative(s) of their choice in the negotiation of the terms of the Agreement and this
Exhibit CB; (vi) Participant has a full understanding of the terms of the Agreement and this
Exhibit CB; (vii) TWC's, Affiliates' and Related Parties' accountings for financial reporting, tax
reporting or other purposes are not prepared in the same manner as accountings pursuant to
this Exhibit CB; (viii) no fiduciary relationship whatsoever exists between TWC and
Participant, including without limitation, arising from the obligation of TWC to account for
Contingent Proceeds and potentially to pay a Contingent Bonus to Participant; (ix) the terms
of this exhibit are part of a comprehensive negotiated agreement that contains both economic
and non-economic terms; and, which taken as a whole, is the product of an arm's length give
and take negotiation whether or not changes have been made to this Exhibit CB; and (x) no
representations whatsoever, expressed or implied, have been made to Participant that are
contrary to this Paragraph.


         Initialed: ______ (Participant)




Exhibit CB                                           1
101512
                 Case 18-50924-MFW            Doc 8-1       Filed 10/18/18     Page 17 of 56



                                CONTINGENT BONUS FORMULA


"Contingent Proceeds" shall mean the Defined Receipts, if any, remaining after TWC deducts and retains for its
own account, the following items on a continuing basis in the following order of priority:

A.       FIRST DEDUCTION - First, an amount equal to the following percentages (“Percentage Deduction”) of
         Defined Receipts:

                 •   From Defined Receipts (other than Non-Theatrical; Flat Sales and TV)
                        ο U.S. and Canada                      35%
                        ο U.K.                                 35%
                        ο Other Foreign                        40%
                 •   Non-theatrical                               50%
                 •   From Flat Sales Defined Receipts             15%
                 •   From TV Defined Receipts
                        ο U.S. Network                            25%
                        ο U.S. Non-Network and Canada             40%
                        ο U.K. and Other Foreign                  40%

B.       SECOND DEDUCTION - Next, from the remaining amount of Defined Receipts, an amount equal to the
         Distribution Costs plus an additional 10% of Ad and Publicity Costs.

C.       THIRD DEDUCTION - Next, from the remaining amount of Defined Receipts, if any, whether or not
         funds are actually borrowed for the Picture, and irrespective of the actual funding arrangements or
         TWC's actual financing costs for the Picture or TWC's borrowing rate, as TWC's funding charge, an
         amount equal to 1.25 times the prime rate of the Bank of America, as the same may vary from time to
         time, on the total amount of the Fourth and Fifth Deductions below, commencing from the respective
         dates on which amounts chargeable under the Fourth or Fifth Deduction are paid or incurred (whichever
         first occurs) and continuing until the middle of the accounting period in which those amounts are
         recouped.

D.       FOURTH DEDUCTION - Next, from the remaining amount of Defined Receipts, if any, an amount equal
         to the Other Contingent Amounts.

E.       FIFTH DEDUCTION - Next, from the remaining amount of Defined Receipts, if any, an amount equal to
         the Cost of Production/Acquisition plus an additional 15% of Cost of Production/Acquisition and an
         additional 15% of cost of gross participations, each of which 15% shall be charged concurrently with the
         incurring of the respective items of Cost of Production/Acquisition.

The remaining amount, if any, shall be the Contingent Proceeds from which Participant's percentage or share
thereof (the "Contingent Bonus") shall be calculated.

The terms used in this Contingent Bonus Formula are defined in, and the Contingent Bonus hereunder shall be
accounted for, pursuant to the terms and conditions of the attached Schedule 1:




Exhibit CB                                              2
101512
                    Case 18-50924-MFW                 Doc 8-1       Filed 10/18/18       Page 18 of 56



                                                             SCHEDULE 1

1.   DEFINITIONS                                                        and taxes) and (2) sums actually received by
                                                                        Company through any so-called “revenue-sharing
     1.1.    Defined Receipts                                           programs” involving all such Video Devices,
          A. "Defined Receipts" means the aggregate of                  computed after deducting from the total of such
all receipts actually received by TWC on behalf of the                  monies the deductible items set forth in (a)
Picture in U.S. dollars in the U.S. or in a foreign currency            through (d) below and (B) 10% of (1) the net
which are not Restricted Funds, only from:                              wholesale receipts actually received by Company
                                                                        or such Subdistributor from the exploitation of the
            1. TWC's direct distribution of the Picture                 Picture’s home video rights for sell-through and
     in theatres and on television ("TV"), including                    repriced home video rights for sell-through and
     theatrical and non-theatrical exhibitions, and free,               repriced home videos actually sold and paid for
     cable and pay TV exhibitions.                                      and not returned (less rebates, credits and
             2. Distribution of the Picture by a                        taxes).
     Subdistributor.      With respect to distribution                  As used in this paragraph 1.1.A.3., the term “net
     through Subdistributors the following alternative                  wholesale receipts” shall mean the wholesale
     methods of calculation shall apply to the receipts                 selling price derived from the sale at the
     derived therefrom and the distribution costs and                   wholesale level of Video Devices during the
     fees relating thereto, whichever alternative TWC                   applicable accounting period, less the aggregate
     elects from time to time as to each such                           of the following items (prorated in accordance
     Subdistributor: Either (a) all such receipts                       with the standard practice of TWC): (a) all
     received and earned by the Subdistributor, and                     adjustments such as returns and other credits,
     all distribution costs of the Subdistributor relating              allowances, rebates and refunds, (b) deposits,
     to the Picture, to the extent reported to TWC,                     advances and periodic payments until earned or
     shall be treated as though such receipts were                      forfeited, (c) sales, excise and remittance taxes,
     earned by TWC and such distribution costs were                     however denominated, and duties, (d) costs of
     distribution costs of TWC, and the applicable                      marketing and advertising such Video Devices,
     TWC distribution fee shall include the                             and (e) subdistribution fees charged, not to
     Subdistributor’s distribution fee; or (b) TWC’s                    exceed 5%.
     share of such receipts actually earned and
     received by TWC from such Subdistributor shall                            4. "Flat Sale" licenses for the theatrical
     be included in Defined Receipts upon which                         exhibition of the Picture for a specified period for
     share TWC shall be entitled to the applicable                      any territory or area (excluding the U.S. and
     TWC distribution fee.                                              Canada) in consideration of the payment of a
                                                                        specified amount not calculated by a percentage
             3. Manufacture and distribution of audio-                  of receipts of the applicable licensee.
     visual cassettes, video discs and all electronic,
     digital and/or optical storage and/or transmission                       5. Compensatory receipts (less all costs
     formats, any analog or digital reproductions, or                   and fees) from copyright infringers of the Picture.
     any similar device and/or format embodying the                            6. Receipts from theater box office
     complete Picture in linear form, whether now                       operated by TWC in connection with four-wall or
     known or hereafter devised, which, for the sake                    road show exhibitions of the Picture to the extent
     of clarity, shall include “Video-On-Demand” (i.e.,                 receipts from all such exhibitions taken as a
     the Picture being available for display on any                     whole exceed costs incurred for all such
     consumer viewing device of any nature, whether                     exhibitions.
     now known or hereafter devised, at a time
     selected by the viewer [as opposed to the viewer                          7. The royalties as provided in Schedules
     selecting a time from an exhibition schedule                       A (Music) and B (Soundtrack Records,
     predetermined by an exhibitor or programming                       Merchandising/Publishing), which are attached
     service], including, without limitation, by means of               hereto and incorporated herein by this reference.
     so-called video-on-demand and/or internet                          There will be no Percentage Deduction applied to
     distribution) (collectively, "Video Devices");                     the royalties under this subparagraph 7.
     provided that Defined Receipts for Video Devices                    There shall not be any Percentage Deduction on
     sold by TWC or by any Subdistributor (whether or               Defined Receipts from Paragraph 1.1.A.5.         If the
     not an affiliate of TWC) whose revenues and                    respective costs relating to each of Paragraph 1.1.A.5,
     distribution costs are treated as revenues and                 1.1.A.6 or Paragraph 2 of Schedule B, and applicable
     distribution costs of Company in accordance with               Percentage Deduction, if any, pursuant to Paragraph 1.2,
     paragraph 1.1.A.2., above, shall be: (A) 20% of                exceed receipts from each of Paragraph 1.1.A.5, 1.1.A.6
     (1) the “net wholesale receipts” (as defined                   or Paragraph 2 of Schedule B, respectively, such excess
     below) actually received by Company or any                     costs of each shall separately be deductible as a
     such Subdistributor licensed by Company, from                  Distribution Cost.
     the exploitation of the Picture’s home video rights                    B.   Defined Receipts Exclusions
     for “rental priced” home videos actually sold and
     paid for and not returned (less rebates, credits                   The following are not included in Defined Receipts:


Exhibit CB                                                      3
101512
                  Case 18-50924-MFW                 Doc 8-1       Filed 10/18/18        Page 19 of 56



           1. Box office or other amounts retained                            7. Salvage value or receipts derived from
    by any theater or other exhibition venue (except                  print stocks, film or tape clips, stock footage,
    as specified in Paragraph 1.1.A.6 hereof) for their               stills, props, sets, wardrobe, or other items
    own account; and receipts of: broadcasters and                    included in Cost of Production/Acquisition except
    other transmitters by all means now known or                      and only any sums received from the sale of cars
    hereafter devised; wholesale or retail distributors,              purchased specifically in connection with the
    licensors or sellers of Video Devices, audio                      Picture and sold within six months after
    devices and other products; book or music                         completion of photography, which sums shall be
    publishers; merchandisers and retailers; or any                   included in the Defined Receipts of the Picture
    other similar Person, whether or not any or all                   without any Percentage Deduction.
    such excluded Persons are owned, operated or                      1.2.   Percentage Deduction
    controlled by TWC, Affiliates or Related Parties.
                                                                           "Percentage Deduction" means the percentage of
           2. Amounts received from advance                       Defined Receipts set forth in the Contingent Bonus
    payments or security deposits unless earned by                Formula as the First Deduction which TWC shall deduct
    exhibition or broadcast, or (subject to Paragraph             and retain for its own account.
    1.1.A.2) unconditionally non-returnable, and
    refunds, rebates or adjustments granted to other
    Persons by TWC.                                                   1.3.   Distribution Costs
           3. Amounts payable in foreign currency                            A. "Distribution Costs" means the aggregate of
    and not received by TWC in the U.S. due to                    all costs, expenses and charges paid, advanced or
    remittance restrictions ("Restricted Funds").                 incurred by TWC or a Subdistributor (subject to TWC’s
    Restricted Funds shall not be included in Defined             election in Paragraph 1.1.A.2 above), directly or indirectly,
    Receipts nor accounted for unless and until they              in connection with the distribution, exhibition and
    have been received by TWC in U.S. dollars in the              exploitation of the Picture, which are not included in Cost
    U.S. or expended by TWC in the territory in which             of Production/Acquisition, including, without limitation, any
    held, except as provided in 1.1.B.3(a) below.                 of the following:
              (a) If     any    Contingent   Bonus                           1.   Ad and Publicity Costs
       becomes payable to Participant under this
       Agreement, Participant may notify TWC in                        Advertising, promoting, marketing, exploiting and
       writing that Participant desires to have                   publicizing (collectively "ad" or "advertising") in connection
       included in Participant's Contingent Bonus,                with the Picture, including the cost of ad space, time, and
       Participant's share of Restricted Funds in a               physical material used for ads and commercials; shipping,
       particular territory and designate a bank or               integrating and monitoring of ads and commercials;
       other representative in such country, to                   preparation and dissemination of ad material; audience
       whom payment may be made for                               testing and market research; salaries, fees, travel and
       Participant's account. Upon TWC's receipt                  business expenses of TWC advertising and marketing
       of such notice and all required permissions,               executives, personalities connected to the Picture, and
       such payment shall be made to Participant's                publicists, press representatives and field exploitation
       representative at Participant's expense.                   persons appropriately allocated (in TWC's business
       Upon payment of Participant's share of                     judgment) to the Picture, whether or not incurred by or
       Restricted Funds, TWC shall have no further                paid to TWC employees or other persons; previews,
       obligation to account for such Restricted                  screenings, premieres, film festivals, trade shows and
       Funds whether as Defined Receipts or                       sales events; entertainment of press and personalities;
       otherwise.                                                 research and tests of ad concepts and effectiveness;
                                                                  press books and kits, trailers, stills and other accessories
              (b) On Participant's written request,               and publicity releases; advertising allowances to theatres
       TWC shall report to Participant the amount                 or other exhibitors regardless of how made; commercial tie
       of Restricted Funds (if any) which under this              ups; agency commissions; other advertising and publicity
       Paragraph 1.1.B.3 have not yet been                        costs whether directed to the consumer or the exhibitor
       included in Defined Receipts as of the                     and institutional costs (collectively, “Ad and Publicity
       closing date of the most recent statement                  Costs”).
       which has been furnished to Participant
       under Paragraph 2.1 below.                                            2.   Conversion

           4. Amounts collected in connection with                    Conversion to U.S. dollars and remittance of Defined
    the distribution of the Picture as taxes or for               Receipts to the U.S., including costs and fees of
    payment of taxes (e.g., admission, sales, use or              contesting the imposition of restrictions.
    value added taxes, etc.).                                                3.   Checking
          5. Amounts collected from exhibition of                     Checking attendance and receipts, and investigating
    the    Picture contributed    to  charitable                  unauthorized use of the Picture, whether payable to or
    organizations.                                                incurred by TWC employees or other Persons.
          6. Receipts from remakes, prequels,                                4.   Claims
    sequels, radio or TV series or other derivative
    uses of the Picture or any element thereof.

Exhibit CB                                                    4
101512
                     Case 18-50924-MFW              Doc 8-1         Filed 10/18/18          Page 20 of 56



     All expenses, costs and attorneys' fees in connection                     12. Prints
with the investigation, assertion, prosecution or defense of             Negatives, soundtracks, so called “virtual print” costs
claims or litigation relating to the Picture and the gross          and other digital distribution costs, prints and other
amount paid or reserved for the settlement or satisfaction          physical properties of the Picture including, without
of any claims, judgments or decrees in connection                   limitation, lab, labor, service and materials, titles, discs,
therewith.                                                          dubbing, subtitling, gauge reductions, inspection, repair,
             5.   Costs of Sales and Collections                    shipping, storage, delivery and insurance thereon.
     Expenses incurred in connection with the licensing or                     13. Taxes
sale of Picture for exhibition or for other uses, including              Taxes and governmental fees of any nature and
without limitation, fees and commissions not otherwise              however characterized, including costs of contesting them,
provided for herein, duties and customs and expenses                and interest and penalties thereon (other than TWC or
relating to four-wall engagements and expenses relating to          Subdistributor corporate income taxes), imposed directly
collection of Defined Receipts including attorneys' and             or indirectly on the Picture or any part thereof or on the
auditors' fees and costs, and liability incurred in                 Defined Receipts or the license, distribution or exhibition
connection therewith.                                               of the Picture, or collection, conversion or remittance of
             6.   Copyright and Royalties                           monies connected therewith. Foreign remittance and
     Copyright, trademark and patent costs in connection            withholding taxes charged to the Picture shall be
with the Picture and royalties payable with respect thereto,        determined as follows: the then-current effective tax rate
including without limitation, royalties payable to                  for a particular country and distribution medium shall be
manufacturers of recording and reproducing equipment.               multiplied by the Defined Receipts from such country and
                                                                    distribution medium. TWC shall be entitled to claim and
             7.   Other Versions                                    receive, and in no event shall Participant be entitled,
     Preparing, making, delivering and using foreign, radio,        directly or indirectly, to claim, share or participate in or
TV, home video or any other media versions of the                   otherwise receive or derive, any and all tax or other
Picture, or titles thereof, or making changes required by           benefits of any kind or nature arising out of, in connection
censorship and rating considerations, or for any other              with or otherwise accruing in respect of any and all taxes
purpose.                                                            (however denominated) described in this Paragraph 13,
                                                                    including, without limitation, any and all tax credits or
             8.   Residuals                                         deductions directly or indirectly attributable thereto or
     All costs incurred and payments paid or payable, as            based thereon. In no event shall Distribution Costs or
required by applicable collective bargaining agreements,            Costs of Production/Acquisition be reduced, or Defined
by reason of exhibition of the Picture or any part thereof in       Receipts be increased, by the amount of any such tax
any media, or equivalent payments. Any such payments                (however denominated) recouped by TWC because of the
made to or on behalf of Participant shall be deducted               manner in which such taxes are elected to be treated by
against Participant's Contingent Bonus (if any) to the              TWC in filing net income, corporate, franchise, excess
extent not prohibited by the applicable collective                  profits or similar tax returns.
bargaining agreement. Any payments under this Exhibit                          14. Transportation, Shipping Packaging, etc.
CB made to Participant prior to payment of residuals shall
constitute a credit against such residuals to the extent not             Transportation, shipping, warehousing, reels and
prohibited by the applicable collective bargaining                  containers, destruction and all other costs of delivering the
agreement; provided that any such credit, when                      Picture for exhibition.
applicable, shall not be taken a second time against                           15. Reissue Costs
Participant.
                                                                                    All costs directly related to the theatrical
             9.   Insurance                                         reissue of the Picture.
      Insurance coverage for any and all risks of loss or                    B.        All discounts, rebates or credits received
liability with respect to the Picture and any components            by TWC specifically relating to the Picture shall be taken
thereof. TWC may elect in its sole discretion to self-insure        into account in computing Distribution Costs hereunder
as to any items of risk, and charge an amount equal to the          other than those based on: (i) volume or quantity of
insurance premium TWC would otherwise have paid for                 advertising, prints, negatives or other materials, or (ii) the
such insurance.                                                     manner or time of payment of any Distribution Cost item.
             10. Trade Dues/Piracy                                      1.4.   Other Contingent Amounts
     The allocable portion, as determined in TWC's                           "Other Contingent Amounts" means amounts
business judgment, of dues, assessments, legal fees and             such as deferments, defined receipts, contingent bonus (or
costs (including antitrust and piracy matters), and                 similar payment), or otherwise, to any Person including
contributions to the MPAA, AMPTP or similarly constituted           Participant for rights or services in connection with the
or substitute Persons throughout the universe.                      Picture, excluding: (1) the Contingent Bonus payable to
             11. Licenses                                           Participant or retained by TWC hereunder; and (2)
    All licenses, duties, customs charges, fees or any              contingent bonus payments (or other contingent
other amounts in addition to those referred to herein               payments) which reduce Participant's Contingent Bonus
incurred in connection with the licensing of the Picture for        to the extent provided      in this Agreement.      Other
exhibition and other uses of the Picture.                           Contingent Amounts will be deducted if, when and to the


Exhibit CB                                                      5
101512
                       Case 18-50924-MFW            Doc 8-1         Filed 10/18/18          Page 21 of 56



extent that TWC's obligation to pay them accrues, whether                     Any corporation, partnership or other business
or not such payments have become due or been made                   entity or natural person.
and regardless of whether TWC has recovered the Cost of                      F.   TWC
Production/Acquisition.
                                                                              For the purposes hereof, "TWC" means The
    1.5.         Cost Of Production/Acquisition                     Weinstein Company and any owned or controlled
          "Cost of Production/Acquisition" is the aggregate         subsidiaries of The Weinstein Company engaged in the
of all costs, charges, claims and expenses paid or incurred         business of theatrical, non-theatrical and television
in connection with the development, production, funding             distribution of motion pictures. TWC shall not include: any
and/or acquisition, post production and delivery of the             theatrical exhibitor, radio or television transmitter or
Picture and its trailers, including payments required to be         broadcaster; any satellite, cable or other pay television
made following production of the Picture, determined in the         operator, nor any Person transmitting the Picture to such
customary manner TWC accounts for production and                    operators or any one else by any method or delivery
acquisition costs at the time the Picture is produced. If           system; any wholesale distributor or retailer of video discs,
TWC's facilities are used, a use charge shall be included in        videocassettes or similar devices; any book or music
the Cost of Production/Acquisition in accordance with the           publisher; any producer or distributor of audio products;
then-current TWC facilities charge schedule or actual cost.         any merchandiser; or any other similar Person, whether or
To the extent that TWC's contractual obligation to pay              not any of the foregoing excluded Persons are owned in
Defined Receipts to any Person, including Participant, for          whole or in part, operated or controlled by TWC.
rights or services in connection with the Picture accrues                    G. Affiliate
before any Contingent Proceeds hereunder have been
derived, such payments of Defined Receipts shall be                          For purposes of this Exhibit CB, "Affiliate" shall
deemed included in the Cost of Production/Acquisition               mean any entity (other than TWC) that is a subsidiary of
regardless of whether the obligation is fixed or dependent          The Weinstein Company (i.e., an entity of which The
upon      Defined     Receipts.        If   the    Cost    of       Weinstein Company owns, directly or indirectly through
Production/Acquisition of the Picture shall exceed the total        one or more intermediaries, more than 50% of the voting
cost reflected in the budget therefor approved by TWC by            stock) and each other entity which, directly or indirectly
the lower of $300,000 or five percent (5%) of such                  through one or more intermediaries, controls, or is
approved budget (the “Cushion”), then, to compensate                controlled by, or is under common control with, The
TWC for the additional financial risk it will have taken with       Weinstein Company. For purposes of this definition, the
respect to the Picture, there shall be added to and made a          terms "control," "controls," and "controlled" mean the
part of the Cost of Production/Acquisition a sum equal to           power to direct the management and policies of such
the amount by which the Cost of Production/Acquisition              entity, whether through the ownership of voting securities,
exceeds the Cushion, but such excess overbudget amount              by contract or otherwise.
shall not itself bear TWC's funding charge set forth as the                  H.   Related Party
Third Deduction in Paragraph C. of the Contingent Bonus
Formula. Excess costs incurred due to force majeure,                          For purposes of this Exhibit CB, "Related Party"
costs approved by a Business Affairs executive of TWC in            shall mean any entity (other than an entity included in the
writing, and retroactive increases to scale personnel under         definitions of TWC and Affiliate) which The Weinstein
collective bargaining agreements are excluded from                  Company owns directly or indirectly through one or more
overbudget computation.                                             intermediaries, more than 10% of the voting stock.

    1.6.         Miscellaneous Definitions                                   I.   Subdistributor

            A.     Non-Theatrical                                             A “Subdistributor” is a person other than TWC
                                                                    licensed by TWC for the distribution of the Picture with an
         “Non-Theatrical” means exhibition on airlines,             obligation to report receipts and expenses to TWC. An
ships, other transportation media, armed forces, V.A., Red          Affiliate of TWC (other than owned or controlled
Cross, schools, churches and similar institutional uses,            subsidiaries) shall be deemed a Subdistributor if it
etc.                                                                distributes the Picture in one or more countries or media.
            B.     Free TV                                                   J.   Territory
            "Free TV" is as commonly understood in the                          1. U.S. is the United States, together with
industry.                                                               any other countries licensed by or through the
            C.     Network                                              distributing organization(s) servicing the U.S. for
                                                                        TWC.
         "Network" means ABC, NBC or CBS or any other
similar affiliated group of Free TV television stations                         2. Canada is Canada, together with any
broadcasting more than fifteen hours of prime time                      other countries licensed by or through the
programming per week with eighty percent U.S. clearance.                distributing organization(s) servicing Canada for
                                                                        TWC.
            D.     Includes
                                                                               3. The United Kingdom (U.K.) is United
          "Includes" (and equivalents "included" or                     Kingdom of Great Britain and Northern Ireland,
"including") and "such as", are illustrative and not intended           Republic of Ireland, Channel Islands, Isle of Man,
to be limiting.                                                         Gibraltar, Malta.
            E.     Person



Exhibit CB                                                      6
101512
                        Case 18-50924-MFW            Doc 8-1         Filed 10/18/18        Page 22 of 56



            4. Foreign is all countries (other than                  the applicable statute of limitations, whichever occurs first.
     U.S., U.K. and Canada) and any other areas in                   Participant may not institute or maintain a claim against
     the universe.                                                   TWC with respect to any item or transaction on a
             5. All foregoing references to countries                statement, whether in a lawsuit, an arbitration or any other
     include their territories and possessions, and                  proceeding unless Participant has first provided TWC with
     political subdivisions.                                         a timely and detailed written objection to such item or
                                                                     transaction. TWC must keep books of account for any
            6. Distribution to armed forces, airlines,               given transaction on a statement for 24 months after the
     ships and other means of transportation shall be                initial reporting of such transaction.      All time periods
     included in the territory of their respective                   referred to in this paragraph commence upon issuance of
     national origin.                                                the first statement on which any particular transaction is
            K.     Agreement                                         reflected, and the reappearance of a transaction in
                                                                     cumulative statements shall not cause the running of any
          "Agreement" is the agreement to which this                 time period to toll or recommence.
exhibit is attached, together with this exhibit, and any other
attached amendments, exhibits and schedules.                             2.3.   Books
                                                                               The items reflected in the statements, to the
                                                                     extent they have not become incontestable or have not
2.   ACCOUNTING                                                      been previously examined, may be examined at
                                                                     Participant's expense, once in each 12 month period (the
     2.1.        Statements                                          first of which commences upon issuance of the first
          TWC shall give Participant quarterly summary               statement hereunder). Such statements may only be
statements relating to the calculation of Participant's              examined by a national firm of reputable CPAs, the
Contingent Bonus for the first two years after the date              selection of which is subject to TWC's approval not to be
established by TWC as the date of first general release of           unreasonably withheld.     TWC shall make available for
the Picture in the U.S. (or if there is no U.S. general              examination those books of account with respect to the
release, then upon general release outside the U.S.);                distribution of the Picture.    Each examination of any
semiannually for the next two years;          and annually           statement or statements for a particular accounting period
thereafter if any Contingent Bonus is payable to Participant         must be concluded within the earlier of six months
or, if none due, only on Participant's written request,              following commencement or an aggregate of 30
provided such request is made not more than once per                 examination days.      A copy of the report of such
year. Statements shall be issued within 90 days after the            examination shall be delivered by Participant to TWC
end of each TWC accounting period and accompanied                    when it is made available to Participant. Participant shall
with payment of any amount shown due Participant.                    have no right to inspect or copy any tax return of TWC or
Notwithstanding the foregoing, if the Picture has been               any Subdistributor, Affiliate or any Related Party, or
made available for U.S. TV syndication and the first                 require the production of any such tax return or any
statement thereafter issued shows that more than                     information contained therein.
$500,000 in Defined Receipts would be needed before                      2.4.   Withholdings
Participant would be entitled to receive Contingent Bonus,
TWC shall have no further obligation to render statements                     All amounts payable to Participant under this
to Participant. If the Picture is generally reissued in the          Agreement shall be subject to all applicable present and
U.S. theatrically, then TWC shall resume quarterly                   future laws and regulations requiring the reporting,
statements for one year from the date of such reissue and            deduction or withholding of payments for taxes or
thereafter in accordance with the above.                             otherwise. TWC shall have the right to make such
                                                                     deductions and withholdings, and the payment or reporting
     2.2.        Incontestability                                    thereof to the governmental agency concerned in
          Statements are subject to correction or                    connection with TWC's good faith determination of such
amendment by TWC at any time. Should TWC make any                    laws and regulations shall constitute payment hereunder to
overpayment to Participant hereunder for any reason,                 Participant. TWC shall not be liable to Participant for the
TWC shall have the right to deduct and retain for its own            making of, or the failure to make, such reports, deductions
account an amount equal to any such overpayment from                 and/or withholdings or the payment thereof to the
any sums that may thereafter become due or payable by                governmental agency concerned. In any such event,
TWC to Participant or for Participants’ account, or may              Participant shall have the sole responsibility for bringing
demand repayment from Participant in which event                     and maintaining any claims against third parties regarding
Participant shall repay the same when demand is made.                such reporting, deductions or withholdings.
Each statement and all matters of accounting and                         2.5.   Address
methodology are conclusive and binding on Participant 24
months after each statement is issued, unless Participant                     All statements shall be deemed issued when
objects in writing within that 24 month period, specifying in        mailed to Participant at the address for notices under this
detail the particular items on the statement and the nature          Agreement.
of the objection(s). If the objections are raised timely, but            2.6.   Reserves
are not resolved, Participant may initiate a claim with
respect to such objections, provided such claim is                             TWC shall have the right from time to time and in
instituted within 6 months following the date of the initial         its business judgment to establish and adjust reserves for
written objection or prior to the expiration of the period of        any distribution costs, uncollected accounts or other items


Exhibit CB                                                       7
101512
                    Case 18-50924-MFW                Doc 8-1         Filed 10/18/18         Page 23 of 56



which TWC believes in its business judgment will be                             D. As between TWC and Participant, TWC
deductible from or credited against Defined Receipts                 owns all rights to the Picture and its Defined Receipts and
hereunder. TWC agrees to liquidate reserves within an                Contingent Proceeds, including the right to encumber,
appropriate period of time within TWC's business                     transfer or dispose of them and Participant shall have no
judgment.                                                            right, title or interest therein. Participant acknowledges
     2.7.    Tax Credits                                             that its sole right under this Exhibit is a contractual right to
                                                                     contingent compensation in the form of, and measured by,
          TWC shall have the sole right to take whatever             the Contingent Bonus Formula.
credits (including investment tax credits), deductions or
other benefits that may be available throughout the                           E. TWC, its agents and assigns, in its and their
universe, with respect to taxes and excises payable in any           business judgment, shall be entitled to distribute the
way in connection with the Picture or otherwise, without             Picture on a percentage basis or make flat sales, make
any accounting, credit or payment obligation to Participant.         and cancel contracts, adjust and settle disputes, and give
                                                                     allowances and rebates to distributors, licensees,
                                                                     exhibitors or other Persons whether or not any such entity
3.   ADDITIONAL TERMS                                                is owned, operated or controlled by TWC, Affiliates or
                                                                     Related Parties.
     3.1.    Arbitration
                                                                              F. TWC shall have complete discretion in
        TWC and Participant agree that any dispute                   determining the extent, if any, to which it will audit or check
between them concerning the rights and obligations of                payments or charges to TWC or assert claims with respect
TWC and Participant under this Exhibit CB, whether                   thereto.
sounding in contract or tort, may only be adjudicated in
accordance with the following procedure:                                        G. Participant acknowledges that TWC is part of
                                                                     a large, diversified international group of affiliated
          A. Either (i) TWC and Participant shall mutually           companies engaged in a variety of business activities.
select an arbitrator, or (ii) if they cannot agree on such           TWC has informed Participant that it frequently enters into
arbitrator, TWC and Participant shall each select one                business transactions with Affiliates and Related Parties,
arbitrator and those two arbitrators shall then select a third       and Participant acknowledges and agrees that TWC is
arbitrator.                                                          entitled (but is not obligated) to, and may, in its sole
           B. The parties shall arbitrate the dispute in             discretion, enter into agreements or other arrangements
accordance with the then-prevailing arbitration rules of             with Affiliates and Related Parties in connection with any
JAMS (except to the extent expressly set forth elsewhere             or all rights relating to the Picture, including, without
in this Exhibit CB) and judgment on the award rendered by            limitation, all exploitation rights and all subsidiary, ancillary
the arbitrator(s) may be entered in any court having                 or other rights relating thereto (the "Exploitation Rights").
jurisdiction thereof.                                                Participant hereby acknowledges and agrees that TWC
     3.2.    No Representation                                       is under no obligation, express or implied, to offer the
                                                                     Exploitation Rights or any part thereof to unaffiliated or
          TWC has no obligation to distribute the Picture            unrelated third parties, whether in lieu of or in addition to
and if it does so, Participant acknowledges that TWC has             offering such rights to Affiliates and Related Parties, or to
no obligation to maximize Defined Receipts and has not               otherwise seek or secure any business arrangements with
made any representations with respect to the likelihood or           any unaffiliated or unrelated third parties with respect
amount of Defined Receipts, deferments, Contingent                   thereto. Without limiting the generality of any other
Proceeds or Contingent Bonus, if any, which will or may be           provision of the Agreement, Participant hereby waives
derived from distribution of the Picture.                            any right to make any claim or seek any relief, whether at
     3.3.    Control of Exploitation and Marketing                   law or in equity (specifically including injunctive relief),
                                                                     asserting the existence and/or breach of any such express
         A. As between TWC and Participant, TWC shall                or implied obligation.
have exclusive and perpetual control of the distribution,
marketing, advertising, publicizing, exploitation, sale or                     In addition, Participant acknowledges and
other disposition of the Picture and may distribute, or              agrees that any agreement or other arrangement by TWC
withhold or withdraw the Picture from distribution at its sole       with an Affiliate or Related Party regarding the Exploitation
discretion with respect to one or more territories or media.         Rights shall be conclusively presumed to be fair,
TWC may distribute the Picture with other pictures whether           reasonable and unobjectionable unless Participant shall
or not TWC has any interest in such other pictures.                  establish that such agreement or other arrangement is on
                                                                     financial terms which, taken as a whole, are materially less
          B. For all purposes under this Exhibit CB,                 favorable economically to TWC than the terms of Similar
allocations of Defined Receipts, costs, rights and other             Transactions generally entered into by TWC with
matters relating to the Picture and other motion pictures            unaffiliated or unrelated third parties; or if there are no
shall be allocated by TWC in its business judgment and in            such unaffiliated or unrelated Similar Transactions, then by
accordance with TWC’s prevailing business practice.                  TWC with Affiliates or Related Parties (as applicable); or if
         C. With respect to trailers and shorts exhibited            there are no such Similar Transactions with Affiliates or
with the Picture outside of the U.S. and Canada, Defined             Related Parties, then by Affiliates with any other Affiliate or
Receipts shall be reduced by 3% for trailers and 5% for              Related Party (any such materially less favorable
shorts.                                                              agreement or arrangement being hereinafter referred to as
                                                                     a "Less Favorable Arrangement"). For purposes hereof,
                                                                     the term "Similar Transactions" shall mean agreements or


Exhibit CB                                                       8
101512
                    Case 18-50924-MFW                 Doc 8-1         Filed 10/18/18        Page 24 of 56



other arrangements relating to motion pictures similar to                 3.5.   Assignment by Participant
the Picture (including TWC or non-TWC Pictures) which                           A. Participant may assign Participant's right
involve rights which are comparable to the Exploitation               to receive its Contingent Bonus hereunder in whole or in
Rights or any relevant part thereof.              TWC and             part, at any time after the release of the Picture, subject to
Participant agree that in any arbitration between them                TWC's approval not to be unreasonably withheld and
under Paragraph 3.1 above, concerning whether TWC has                 provided that such assignment does not subject TWC to
entered into a Less Favorable Arrangement, the                        any additional liability in connection with the assignment.
arbitrator(s) shall select an independent national                    However, in no event shall TWC be obligated to account to
accounting firm with entertainment accounting expertise               more than one Person. In any event, TWC's obligation to
who shall be present with the arbitrator(s) during the                pay in accordance with any assignment, or designation of
arbitration proceedings, and, on the basis of the evidence            a disbursing agent, shall be conditioned on TWC's receipt
presented (including any expert testimony presented by                of written notice thereof, in form satisfactory to TWC, and
the parties and admitted into evidence), shall provide a              TWC's payment in accordance therewith shall satisfy
written report to the arbitrator(s) solely on the issue of            TWC's payment obligations to Participant hereunder.
whether there was a Less Favorable Transaction; and the               Participant's right to examine TWC's books of account
above referenced records and report shall be kept in                  shall not be assignable without TWC's prior written
strictest confidence by the accounting firm and disclosed             consent, which consent may be withheld in TWC’s sole
only to the arbitrator(s) who shall have authority, subject to        discretion, and in any event shall be limited to one Person.
a protective order maintaining the confidentiality of the
information to the fullest extent permitted by law, to                         B. TWC shall have the right of first refusal with
disclose to the parties only those relevant portions of the           respect to any proposed assignment of Participant's right
report indispensable to the adjudication of the issue. If             to receive Contingent Bonus hereunder upon equivalent
pursuant to Paragraph 3.1 above, the arbitrator(s)                    terms (to the extent economically matchable) offered to
conclude(s) that TWC has entered into a Less Favorable                Participant by a bona fide third party. Participant shall
Arrangement with an Affiliate or Related Party,                       notify TWC of the terms of any such proposed assignment
Participant's sole and exclusive remedy shall be the                  and TWC shall have 7 business days within which to elect
right to receive an adjustment on the next accounting                 to accept such terms. Participant shall make no change in
statement when due, including any additional payments                 such terms which are adverse to Participant's interest
that may be required, pursuant to Paragraph 2.1 hereof,               without giving TWC the opportunity to accept such
modified to the extent required to render such Less                   changed terms. If TWC does not elect to accept such
Favorable Arrangement not a Less Favorable                            terms, then Participant shall be free to accept the
Arrangement.                                                          proposed terms of assignment from such bona fide third
                                                                      party provided that if such proposed assignment is not
    3.4.     Sales of All Rights                                      concluded within 30 days following the expiration of the 7
    A. If after completion and delivery of the Picture to             business day period referred to above, TWC's right of first
TWC, TWC sells all its right, title and interest in the Picture       refusal under this Paragraph 3.5.B shall revive and shall
(other than to an Affiliate or through merger or                      apply to each subsequent offer received by Participant.
consolidation), Participant may elect that:                           This Paragraph 3.5.B shall not apply to family gifts.
           1. The net sum received by TWC shall                           3.6.   General Terms
    constitute Defined Receipts hereunder but further                           A. This Agreement is not for the benefit of any
    income of purchaser in connection with the                        third party and shall not create a partnership, joint venture,
    Picture shall not be included in Defined Receipts,                agency, trust or fiduciary obligation between TWC and
    or,                                                               Participant or make Participant TWC's agent or create
           2. The net sum received by TWC shall                       a relationship between TWC and Participant other than
    not be included in Defined Receipts and all                       creditor-debtor to the extent amounts are due hereunder.
    receipts and expenses (other than the purchase                            B. TWC may, in its business judgment,
    price paid to TWC) of the purchaser relating to                   commingle Contingent Proceeds or Defined Receipts with
    the Picture shall be treated for purposes of                      any other funds.
    accounting to Participant, as though they were
    receipts and expenses of TWC, provided that                                 C. Nothing in this Exhibit CB or the Agreement
    upon assumption by purchaser of such                              shall give Participant the right to a lien on the Picture, the
    obligation, the sale shall be considered a                        Contingent Proceeds or Defined Receipts.
    novation and TWC shall thereafter have no                                  D. Participant shall not be entitled to interest or
    obligation of any kind to Participant.                            any other gain which may accrue as a result of TWC's
    B. Participant’s election shall be made within 7                  obligation to pay Participant's Contingent Bonus (or part
    days after TWC notifies Participant in writing that               thereof) even in the event of a dispute between
    it proposes to make such sale and identifies the                  Participant and TWC concerning the interpretation of
    purchaser and purchase price. If TWC does not                     this Exhibit CB, non-payment hereunder or otherwise.
    receive written notice of Participant’s election                            E. Headings are for convenience only and are
    within 7 days after issuance of TWC’s notice,                     of no effect in construing the contents of this Agreement.
    then TWC shall have the right, but not the
    obligation, to make such election on Participant’s                         F. Participant waives any right at law or equity
    behalf.                                                           to revoke, terminate, diminish or enjoin any rights granted
                                                                      or acquired by TWC hereunder by reason of a claimed


Exhibit CB                                                        9
101512
                  Case 18-50924-MFW              Doc 8-1         Filed 10/18/18   Page 25 of 56



non-payment of monies allegedly due and payable
hereunder, it being agreed that Participant's sole remedy
for any such alleged non-payment shall be limited to a
claim for any such money that is due and payable
hereunder.


                 END OF EXHIBIT CB




Exhibit CB                                                  10
101512
                  Case 18-50924-MFW             Doc 8-1        Filed 10/18/18      Page 26 of 56



                                            SCHEDULE "A"
                            REFERRED TO IN PARAGRAPH 1.1.A.7 OF EXHIBIT CB

                                                MUSIC PUBLISHING


1. A royalty equal to sixteen-and-two-thirds percent (16Ҁ%) of Music Publishing Contingent Proceeds
   ("MPCP") received by TWC from the exploitation of music publishing rights (i.e., mechanical reproduction,
   public performance, sheet music/folios and synchronization) to the original music and/or lyrics written
   specifically for and synchronized in the Picture as generally released (the "Music") shall be included in
   Defined Receipts.

2. Music Publishing Defined Receipts ("MPDR") shall mean all monies actually received by TWC with respect
   to the Music excluding any advance, guarantee or minimum royalty payment received by TWC in connection
   with any subpublishing, collection, licensing or other agreement, unless such payment is specifically
   attributable to the Music.

3. MPCP shall mean MPDR less the following:

         (a)     Ten percent (10%) of MPDR, as an administration fee to TWC.

         (b)     Royalties or other monies payable by TWC to the composer(s) and/or lyricist(s) of the Music.

         (c)     All additional shares of MPDR payable by TWC to such composer(s), lyricist(s) and/or any other
                 third party co-publishers, administrators or other participants.

         (d)     Collection or other fees customarily and actually charged by The Harry Fox Agency, Inc., or any
                 other collection agent used by TWC.

         (e)     Copyright registration fees and the costs of transcribing lead sheets.

         (f)     All other administration and exploitation expenses incurred with respect to the Music including,
                 without limitation, the costs of producing demonstration records, advertising and promotion
                 expenses, costs or amounts payable to third-party publishers, co-publishers, administrators,
                 publishing participants, subpublishers, licensees, trustees or collection agents, attorneys' and
                 accountants' fees directly related to the Music, and damages and expenses incurred by reason
                 of infringement claims, but excluding rents, overhead, salaries and other similar general
                 expenses.

4.   If Participant is entitled to receive a direct royalty or other type of payment with respect to the Music, then no
     portion of MPCP will be included in Defined Receipts.

                                          THE WEINSTEIN COMPANY
                                             MUSIC PUBLISHING
                                         SCHEDULE "A" TO EXHIBIT CB




Exhibit CB                                                11
101512
                  Case 18-50924-MFW             Doc 8-1        Filed 10/18/18      Page 27 of 56



                                            SCHEDULE "B"
                            REFERRED TO IN PARAGRAPH 1.1.A.7 OF EXHIBIT CB


1.      SOUNDTRACK RECORDS: In the event TWC receives any royalties in respect of the soundtrack
album(s) (“Album”) and/or other "phonorecords" (as that term is defined in the U.S. Copyright Act of 1976, 17
U.S.C. Sections 101, et. seq.) derived from the soundtrack of the Picture (“Soundtrack Records”), then TWC
agrees that such royalties will be computed as follows for inclusion in Defined Receipts:

          1.1    If an Affiliate distributes Soundtrack Records, then the royalty included in Defined Receipts shall
equal 2½% (“Royalty Rate”) of 90% of the suggested retail list price (or the equivalent wholesale royalty) for net
sales of the Album through normal retail channels in the United States (“USNRC Sales”). The Royalty Rate
shall be defined, computed, reduced and accounted for on the same basis that the Affiliate customarily accounts
to third party recipients including, without limitation, in respect of foreign sales, configurations variations, taxes,
flat fee licensing, coupling, singles, free goods, packaging deductions, royalty base and all other reductions and
deductions. Royalties hereunder shall only be included in Defined Receipts prospectively after the recoupment
from the aggregate royalty payable (or accrued against advances or other charges) by TWC in respect of
Soundtrack Records (including royalties payable to artists, producers, record companies, film personnel, music
supervisors, musicians and the royalty payable pursuant to this Schedule B) of the following:          (i) all recording
costs of the master recordings embodied in Soundtrack Records; (ii) any re-recording costs of master
recordings which are re-recorded for Soundtrack Records; and (iii) all costs of converting the master recordings
in the Picture from motion picture recordings to phonograph record use (including, re-recording costs, reuse
fees, editing, sweetening, etc.).

        1.2 In the event that TWC receives its royalties from the exploitation of Soundtrack Records by a third
party distributor, then the royalty to be included in Defined Receipts shall be the "Soundtrack Contingent
Proceeds" (as defined below).

         1.3.    “Soundtrack Contingent Proceeds” shall mean all revenues received by TWC from the
exploitation of Soundtrack Records, if any, as set forth in the applicable Soundtrack Records agreement after
deduction of the following costs and third party royalties:

               (a)     A sum equivalent to the actual dollar amount (including any fixed cash amounts,
advances and/or royalties) actually paid to all third party performers and/or participants with respect to the
music/soundtrack contained in Soundtrack Records and/or the Picture, including without limitation, cash
payments and/or royalties payable to artists, producers, record companies, film personnel, music supervisors
and musicians.

                (b)     A sum equivalent to all artwork costs for Soundtrack Records to the extent such artwork
costs are paid by or charged to TWC, remixing and remastering costs, re-recording costs, reuse fees, license
fees and similar costs attributable to the recording/production and/or licensing of the master recordings
embodied on Soundtrack Records, except to the extent such costs are included in the negative cost of the
Picture and to the extent such Soundtrack Records costs and fees have actually been incurred directly or
indirectly by TWC.

                 (c)     Any legal fees or related expenses incurred for outside legal counsel engaged at TWC's
election to: document and/or negotiate the applicable Soundtrack Records agreement; in protecting or
defending TWC's rights, privileges and benefits with respect to Soundtrack Records and/or any master
recordings recorded/acquired for the Picture and/or Soundtrack Records; and/or in connection with any dispute
involving any release/distribution agreement pertaining to Soundtrack Records.

                 (d)     In the event the Soundtrack Records distributor pays TWC any nonreturnable advance
against royalties, a reasonable reserve shall be applied towards (i) third party payments payable prior to the
Soundtrack Record distributor's recoupment of such advance at the "net" artist rate; and (ii) unrecouped costs



Exhibit CB                                                12
101512
                 Case 18-50924-MFW              Doc 8-1       Filed 10/18/18      Page 28 of 56



incurred in respect of any Soundtrack Records and/or in excess of the budgeted cost of the music for the
Picture.

         1.4.     Notwithstanding the foregoing, no royalties shall be included hereunder for any so-called
"storyteller" or "read-along" phonorecords or for any phonorecords embodied in other merchandise or for any
audiovisual devices now known or hereafter devised.

       1.5.   If Participant is entitled to receive a direct royalty or other type of payment with respect to
Soundtrack Records, then no royalties from Soundtrack Records will be included in Defined Receipts.


2.       MERCHANDISING/PUBLISHING. With respect to items of merchandising (including interactive games
and other products and services) and book publication (including children’s storytelling recordings, as
distinguished from soundtrack records, but excluding souvenir programs and similar publications) based on the
Picture, then:

         2.1    For items sold by a licensee of TWC (which licensee may be an Affiliate), the royalties TWC
receives from such licensee shall be included in Defined Receipts of the Picture after first deducting (i) a
percentage deduction of: fifty percent (50%), inclusive of subdistributor fees, for items sold in the U.S.; sixty-five
percent (65%), inclusive of subdistributor fees, for items sold outside the U.S.; and fifteen percent (15%) plus
any subdistributor's fees for any book novel; and (ii) out-of-pocket costs, sales agent fees and royalties to third
parties; or

         2.2      For items sold by TWC (other than Affiliates acting as licensees of TWC under paragraph 2.1,
above) at the wholesale or retail level, at TWC's discretion, either: (i) an amount equal to seven (7%) of the
wholesale price of such items sold by TWC at the wholesale level (less a reasonable allowance for returns); or
(ii) an amount equal to seven percent (7%) of fifty percent (50%) of the gross retail revenues of such items sold
by TWC at the retail level (less a reasonable allowance for returns) shall be included in Defined Receipts of the
Picture after first deducting (a) a percentage deduction of fifty percent (50%) for items sold in the U.S.; sixty-five
percent (65%) for items sold outside the U.S.; and fifteen percent (15%) with respect to any book novel; and (b)
out-of pocket costs, sales agent fees and royalties to third parties.

        2.3      In no event shall any items of merchandise be treated as falling under both provisions 2.1 and
2.2 above.

        2.4    If Participant is entitled to receive a direct royalty or other type of payment with respect to the
exercise of merchandising and book publication rights, then no royalties therefrom will be included in Defined
Receipts.




                                    THE WEINSTEIN COMPANY
                          SOUNDTRACK RECORDS/MERCHANDISING/PUBLISHING
                                   SCHEDULE "B" TO EXHIBIT CB




Exhibit CB                                               13
101512
            Case 18-50924-MFW       Doc 8-1       Filed 10/18/18    Page 29 of 56



                              RIDER TO EXHIBIT “CB”

        This Rider is attached to and made a part of Exhibit “CB” which is attached to the
agreement (“Agreement”) dated as of September 21, 2011, between SLP FILMS, INC.
(herein, "TWC"), on the one hand, and BRUCE COHEN PRODUCTIONS (f/s/o BRUCE
COHEN) ("Participant") relating to the motion picture project currently entitled
"SILVER LININGS PLAYBOOK" (the "Picture").

       1.      With respect to Paragraph A. of the Contingent Bonus Formula (FIRST
DEDUCTION), the following shall be added thereto as the last sentence thereof: “As to
any medium or means of exploitation not currently in general use, the applicable
Percentage Deduction applied shall be consistent with that customarily applied by TWC
in general with respect to such respective medium and/or means of exploitation.”

         2.      With respect to Paragraph B. of the Contingent Bonus Formula (SECOND
DEDUCTION), the following new sentence shall be added at the end of the paragraph:
“There shall be included in such additional 10% of Ad and Publicity Costs the salaries
and fees of any such advertising or marketing executives of TWC, but this is not to be
construed as including other salaries or fees in said additional 10% charge, such as
salaries of the publicist in charge of publicity for the Picture, and of regular employees of
TWC rendering services in connection with field exploitation and salaries and fees of
special publicists and advertising personnel. Also included in said additional 10% charge
are costs of utilities, local telephone, office copying, duplicating machines and other
institutional costs at the office of TWC.

         3.    With respect to the Paragraph B. of the Contingent Bonus Formula
(SECOND DEDUCTION), if Participant’s percentage or share of Contingent Bonus
pursuant to the Agreement is an amount of adjusted Defined Receipts after an Initial
Contingent Proceeds Startpoint, expenses that may have been deducted in reaching such
Initial Contingent Proceeds Startpoint may not again be deducted (i.e., no double
deductions) from Defined Receipts after such Initial Contingent Proceeds Startpoint to
calculate adjusted Defined Receipts. In addition, if an expense item is limited by this
Rider, when the limit is reached for one purpose, it is reached for all purposes.

     4.    With respect to Paragraph D. of the Contingent Bonus Formula (FOURTH
DEDUCTION), the words “actually earned or paid” shall be inserted after the word
“Amounts.”

        5.      With respect to Paragraph 1.1.A. (DEFINITIONS, DEFINED
RECEIPTS), the words “or credited to” shall be inserted immediately after the word “by”
in the second line.

      6.    With respect to Paragraph 1.1.A.2. (DEFINITIONS, DEFINED
RECEIPTS), Subdistributors hereunder shall be deemed to include TWC sales agents (if
any).




Exhibit CB Rider                              1
            Case 18-50924-MFW        Doc 8-1       Filed 10/18/18    Page 30 of 56



        7.       With respect to Paragraph 1.1.A.3. (DEFINITIONS, DEFINED
RECEIPTS), the words “or more than 50% of the Picture” shall be inserted immediately
after the word “Picture” in the sixth line. In addition, the following shall be added
thereto: “There shall be no duplication of charges for the cost of manufacturing such
Video Devices under this Paragraph 1.1.A.3. in Paragraph 1.3.A.7. hereof (i.e., any item
charged under one paragraph may not again be charged under the other) and to the extent
an Affiliate is distributing same, and in any instance where Participant is accounted to on
a royalty basis, it is understood that said Affiliate shall pay for the cost of manufacturing
and mastering its Video Devices, and all artwork, advertising, exploitation and other
distribution costs and such costs shall not be deducted from the royalty remitted to
Participant or under Paragraph 1.3.A.7. of Exhibit CB. For purposes of clarification, the
foregoing does not affect TWC’s contractual right to deduct residuals and taxes in
connection with Video Devices as provided for in the exhibit to which this rider is
attached”.

        8.     With respect to Paragraph 1.1.A.5. (DEFINITIONS, DEFINED
RECEIPTS), the words “excluding costs of TWC in-house counsel in connection with
such copyright infringement claims” shall be inserted immediately after the word “costs”
but within the parenthetical; and the words “unfair competition, trademark, and/or patent
infringement and/or defamation claims” shall be inserted immediately after the word
“infringers.”

       9.      With respect to Paragraph 1.1.A.5. (DEFINITIONS, DEFINED
RECEIPTS), the phrase “or similar causes of action (e.g., trademark, commercial
appropriation)” shall be inserted at the end of the item, and there shall be no Percentage
Deduction thereon.

       10.      With respect to Paragraph 1.1.A.6. (DEFINITIONS, DEFINED
RECEIPTS), the following shall be added at the end: “; provided, however, that the share
of box office receipts retained by or allowed to such theater shall not exceed the amount
which would have been retained by, or allowed to such theater had such theater not been
owned, operated, managed or controlled by TWC, its affiliates or subsidiaries.”

        11.     With respect to Paragraph 1.1.A.7 (DEFINITIONS, DEFINED
RECEIPTS), the words “and other receipts” shall be inserted immediately after the word
“royalties” in the first line.

        12.   With respect to Paragraph 1.1.A.7. (DEFINITIONS, DEFINED
RECEIPTS) and Paragraph 2. of Schedule “B” (MERCHANDISING/PUBLISHING), no
costs of manufacture, advertising or shipping related to the sale or distribution of
merchandise items shall be deducted.

       13.      With respect to Paragraph 1.1.A. (DEFINITIONS, DEFINED
RECIEPTS), the following are added as new Paragraphs 8. and 9. thereof: “8. Receipts
from the distribution of trailers for the Picture; and 9. Receipts allocable to the Picture as
received from the Copyright Tribunal or similar bodies.”



Exhibit CB Rider                               2
            Case 18-50924-MFW          Doc 8-1       Filed 10/18/18   Page 31 of 56




     14.     With respect to Paragraph 1.1.A. (DEFINITIONS, DEFINED
RECEIPTS), the following is added as new subparagraph 10:

                           “10. If and to the extent TWC’s general custom and practice
                   with respect to calculating, defining and accounting for royalties or
                   receipts (if any) from the new technology currently known as ‘video-on-
                   demand’ (whether by internet delivery or otherwise), differs from the
                   method of calculating, defining and accounting for such royalties and
                   receipts (if any) set forth in Paragraph 1.1.A.3. of this Exhibit CB, then
                   such royalties and receipts (if any) shall be calculated, defined and
                   accounted for in accordance with TWC’s general custom and practice in
                   general with respect to such ‘video-on-demand’ exploitation at the time of
                   any such exploitation.”

        15.     With respect to Paragraph 1.1.B.2. (DEFINITIONS, DEFINED
RECEIPTS EXCLUSIONS), the words “unconditionally non-returnable” in the fourth
line shall be deemed deleted and the words “forfeited or non-returnable, subject to
adjustment and settlement,” shall be inserted in place of such deletion.

       16.     With respect to Paragraph 1.1.B.3. (DEFINITIONS, DEFINED
RECEIPTS EXCLUSIONS), after the word “TWC” in the seventh line, the words “for
any purpose” shall be inserted; and the following shall be added at the end of the
Paragraph, “or unless freely remittable to the U.S. in U.S. dollars. There shall be no
unreasonable delay with respect to the conversion and remittance of foreign receipts
hereunder.”

      17.     With respect to Paragraph 1.1.B.5. (DEFINITIONS, DEFINED
RECIEPTS EXCLUSIONS), the words “any charitable screening” shall be inserted
immediately after the word “from” in the first line.

      18.     With respect to Paragraph 1.1.B.7. (DEFINITIONS, DEFINED
RECEIPTS EXCLUSIONS), the words “or such other major items” shall be inserted
immediately after the word “cars” in the fifth line.

        19.    With respect to Paragraph 1.1.B.7. (DEFINITIONS, DEFINED
RECEIPTS EXCLUSIONS), the following shall be added thereto: “and shall for
purposes of the funding charge set forth in the Paragraph C. of the Contingent Bonus
Formula and the additional 15% charge set forth in Paragraph E. of the Contingent Bonus
Formula, reduce the Cost of Production/Acquisition of the Picture on the same basis as
originally charged.

        20.     With respect to Paragraph 1.1.B (DEFINITIONS, DEFINED RECEIPTS
EXCLUSIONS), the following shall be added as a new subparagraph 8.: “8. Cash
receipts (if any) from the appearance of products in the Picture; provided that such cash




Exhibit CB Rider                                 3
            Case 18-50924-MFW       Doc 8-1       Filed 10/18/18   Page 32 of 56



receipts, if any, shall be applied to reduce the Cost of Production/Acquisition (under
Paragraph 1.5. below).”

         21.     With respect to Paragraph 1.3.A. (DEFINITIONS, DISTRIBUTION
COSTS), the following is inserted immediately after the word “Subdistributor” in the
third line: “solely to the extent TWC bears or otherwise accepts such Subdistributors
costs and expenses.” The following is inserted immediately after the word “following” in
the eighth line: “(subject to credit for any volume discounts received as a result of TWC
motion picture operations only as opposed to as a result of any TWC operations and/or
business other than motion picture operations, but Participant shall have no audit rights
with respect to any such discounts).”

      22.     With respect to Paragraph 1.3.A.1. (DEFINITIONS, DISTRIBUTION
COSTS, AD AND PUBLICITY COSTS), the words “and reasonably,” shall be inserted
immediately after the word “appropriately” in the eleventh line.

        23.   With respect to Paragraph 1.3.A.1. (DEFINITIONS, DISTRIBUTION
COSTS, AD AND PUBLICITY COSTS), the words “related to the Picture” shall be
inserted immediately after the word “costs” in the twenty-first line.

        24.    With respect to Paragraph 1.3.A.3 (DEFINITIONS, DISTRIBUTION
COSTS, CHECKING), the following shall be added thereto: “Any and all checking costs
shall be appropriately allocated to the Picture and shall not exceed one percent (1%) of
the worldwide Defined Receipts of the Picture. Also, there shall be no charge made for
checking by TWC employees, other than with respect to four walls, road shows or other
special extenuating circumstances.”

       25.      With respect to Paragraph 1.3.A.4. (DEFINITIONS, DISTRIBUTION
COSTS, CLAIMS), the word “reasonable” shall be inserted immediately after the word
“and” in the first line.

         26.    With respect to Paragraph 1.3.A.4. (DEFINITIONS, DISTRIBUTION
COSTS, CLAIMS), the following shall be added thereto: “Any and all amounts deducted
pursuant to this Paragraph 1.3.A.4. must be reasonably allocated to the Picture.
Additionally, there shall be no deduction for costs respecting any defense, settlement or
judgment of anti-trust claims and no deduction for attorney fees with respect to any
litigation matter between TWC and Participant that results in a final judgment on the
merits in Participant’s favor.”

        27.     With respect to Paragraph 1.3.A.4. (DEFINITIONS, DISTRIBUTION
COSTS, CLAIMS), attorneys’ fees shall be limited to outside counsel; provided however,
this language shall not preclude TWC from charging appropriate fees for in-house
production-related legal services. Amounts deductible in connection with claims shall be
net of insurance recoveries, recoveries from third parties pursuant to indemnification and
recoveries from counterclaims or cross-claims in the same action. A third party
participation granted as a result of a final judgment or settlement of a claim in connection



Exhibit CB Rider                              4
            Case 18-50924-MFW      Doc 8-1       Filed 10/18/18   Page 33 of 56



with the Picture shall be treated as “Other Contingent Amounts” under Paragraph 1.4.,
and shall not be treated as a Distribution Cost under Paragraph 1.3.

        28.    With respect to Paragraph 1.3.A.4. (DEFINITIONS, DISTRIBUTION
COSTS, COSTS OF SALES AND COLLECTIONS), the word “outside” shall be
inserted immediately after the word “including” in the sixth line and also immediately
after the word “and” in the sixth line.

        29.     With respect to Paragraph 1.3.A.5. (DEFINITIONS, DISTRIBUTION
COSTS, COST OF SALES AND COLLECTIONS), the following shall be added as the
last sentence thereof: “The foregoing charges shall not be deemed to limit TWC’s right
to charge in-house legal production services as a Cost of Production/Acquisition.”

       30.     With respect to Paragraph 1.3.A.8. (DEFINITIONS, DISTRIBUTION
COSTS, RESIDUALS), the third sentence thereof beginning with the word “Any” and
ending with the word “Participant” shall be deleted.

        31.     With respect to Paragraph 1.3.A.9. (DEFINITIONS, DISTRIBUTION
COSTS, INSURANCE), the following sentence is added at the end thereof: “Any net
insurance recovery for an item included in Cost of Production/Acquisition, or as an item
of Distribution Costs (as applicable) shall be applied to reduce the Cost of
Production/Acquisition, or as an item of Distribution Costs (as applicable) shall be
applied to reduce the Cost of Production/Acquisition under Paragraph 1.5., or the
Distribution Costs under Paragraph 1.3., as applicable. TWC agrees not to deduct as a
distribution cost any reserve against a loss for which TWC has elected to self insure and
has charged a self insurance premium equivalent as a distribution cost hereunder. In the
event TWC elects to self-insure and charges a premium as part of the Cost of
Production/Acquisition, then upon the occurrence of the insurable event, TWC shall
within a reasonable time reduce the Cost of Production/Acquisition of the Picture by an
amount equal to an amount an insurance company charging a like premium would have
paid to TWC with respect to such insurable event.”

        32.     With respect to Paragraph 1.3.A.10. (DEFINITIONS, DISTRIBUTION
COSTS, TRADE DUES/PIRACY), the following sentence is added to the end of this
paragraph: “Notwithstanding the foregoing, Defined Receipts shall not be reduced by
more than: (1) $250,000 in the aggregate for domestic trade association fees payable by
TWC to M.P.A.A., A.M.P.T.P. and/or any similarly constituted or substitute person or
successor organization to which TWC may now or hereafter belong on account of
receipts or proceeds from the distribution of the Picture; and (2) $250,000 in the
aggregate for foreign trade association fees payable by TWC to the M.P.E.A. and/or any
successor organization to which TWC may now or hereafter belong on account of
receipts or proceeds from the distribution of the Picture.

        33.     With respect to Paragraph 1.3.A.12 (DEFINITIONS, DISTRIBUTION
COSTS, PRINTS), the following shall be added as the last sentence thereof: “Such costs
shall not include the costs for mastering, artwork or duplication of Video Devices of the



Exhibit CB Rider                             5
            Case 18-50924-MFW        Doc 8-1       Filed 10/18/18   Page 34 of 56



Picture for commercial distribution. Also, the allocable and proportional share of any lab
rebates for print costs (to the extent related to the Picture) shall be credited to lab print
costs for the Picture, but Participant shall have no audit rights with respect to any such
rebates.”

        34.    With respect to Paragraph 1.3.A.13. (DEFINITIONS, DISTRIBUTION
COSTS, TAXES), the words “(appropriately allocated)” shall be inserted immediately
after the word “nature” in the first line; and the following shall be added as the last
sentence thereof: “In the event of any tax refunds and/or in the event of any interest
adjustment, Distribution Costs shall be credited (without any Percentage Deduction
taken) with respect thereto.”

        35.    With respect to Paragraph 1.3.A.13. (DEFINITIONS, DISTRIBUTION
COSTS, TAXES), the following sentence is added at the end of the paragraph: “The
words ‘corporate income taxes’ appearing herein shall mean taxes based on net income,
so-called excess profits, and, to the extent such are in the nature of taxes based on the net
income or so-called excess profits taxes – franchise and corporation taxes. Also, to the
extent any such taxes paid by TWC are deducted and subsequently refunded, an
appropriate retroactive adjustment in Distribution Costs shall be made.”

       36.    With respect to Paragraph 1.3.A. (DEFINITIONS, DISTRIBUTION
COSTS), a new Paragraph 16. shall be added as follows: “16. Charging of
Production/Distribution Costs. Any item charged as a Distribution Cost pursuant to
Exhibit CB cannot again be charged as a Cost of Production/Acquisition pursuant to this
Exhibit CB and vice versa; nor shall any item of Distribution Cost, Cost of
Production/Acquisition, Percentage Deduction, or Other Contingent Amounts be charged
more than once.”

       37.     With respect to Paragraph 1.4 (DEFINITIONS, OTHER CONTINGENT
AMOUNTS), the words “a financier which only provides financing for the Picture and
does not provide producing or other services or” shall be inserted immediately prior to
the word “Participant” in the sixth line.

         38.    With respect to Paragraph 1.4 (DEFINITIONS, OTHER CONTINGENT
AMOUNTS), the following shall be added thereto as the last sentence: “Notwithstanding
anything to the contrary hereinabove, Contingent Proceeds participations to others shall
not be deducted in computing Participant’s Contingent Bonus hereunder; provided,
however, the foregoing shall not be deemed a limitation of TWC’s right to reduce
Participant (if Participant’s Contingent Bonus is reducible), it being further provided that
if Participant’s Contingent Bonus is reducible by third party participations under the
Agreement to which this Exhibit is attached, such third party participations which are
used to reduce Participant’s Contingent Bonus shall not also be deductible hereunder
(i.e., no double reduction/deduction).”

    39.  With respect to Paragraph 1.5 (DEFINITIONS, COST OF
PRODUCTION/ACQUISITION), the words “(but not Contingent Bonuses or Contingent



Exhibit CB Rider                               6
            Case 18-50924-MFW       Doc 8-1       Filed 10/18/18   Page 35 of 56



Proceeds deferments)” shall be inserted immediately after the word “Receipts” in the
thirteenth line.

        40.     With respect to Paragraph 1.5 (DEFINITIONS, COST OF
PRODUCTION/ACQUISITION), the following shall be added after the word “Receipts”
in the nineteenth line: “; provided, however, that the funding charge set forth in the Third
Deduction in Paragraph C. of the Contingent Bonus Formula and the additional 15%
charge set forth in the Fourth Deduction in Paragraph D. of the Contingent Bonus
Formula shall not be charged on participations payable out of Defined Receipts prior to
Contingent Proceeds becoming payable hereunder. No item of Cost of
Production/Acquisition will be again charged as a Distribution Cost., or vice versa.”

        41.     With respect to Paragraph 1.5 (DEFINITIONS, COST OF
PRODUCTION/ACQUISITION), the figure of “$300,000” in the twenty-second line
thereof is deleted therefrom and the figure “$500,000” is substituted therefore. Excess
costs incurred due to losses to TWC which are reimbursed by net insurance recoveries are
also excluded.

       42.     With respect to Paragraph 1.5 (DEFINITIONS, COST OF
PRODUCTION/ACQUISITION), the following is added thereto: “Net insurance
recoveries by TWC on items actually charged as a Cost of Production/Acquisition shall
be credited to Cost of Production/Acquisition accordingly.”

       43.     With respect to Paragraph 1.6.J.1. (DEFINITIONS, MISCELLANEOUS
DEFINTIONS, TERRITORY), the following words shall be added thereto: “and all
transportation companies, armed services or institutions flying the flag of the U.S.”

        44.    With respect to Paragraph 2.1. (ACCOUNTING, STATEMENTS),
“$500,000” shall be changed to “$750,000” in the seventeenth line; and, the following
shall be added after the word “Participant” in the twentieth line: “; provided, however,
TWC will provide Participant with no more than one statement per year upon
Participant’s written request.”

        45.     With respect to Paragraph 2.1. (ACCOUNTING, STATEMENTS), the
following is added to the last sentence thereof: "and if, in the first U.S. free television
window in the U.S., the Picture is broadcast on prime time network television in the U.S.
or exhibited on HBO/Cinemax, Showtime/The Movie Channel, The Disney Channel or
similar pay cable stations, TWC shall account therefor by issuing a quarterly statement
for one year starting on the accounting period within which the Picture has been so
exhibited, accompanied by payment of the amount, if any, shown thereby to be due
Participant."

       46.    With respect to Paragraph 2.2. (ACCOUNTING, INCONTESTABILITY),
the number “36” shall be substituted for the numeral “24” in each place therein.




Exhibit CB Rider                              7
            Case 18-50924-MFW        Doc 8-1       Filed 10/18/18    Page 36 of 56



        47.      With respect to Paragraph 2.2. (ACCOUNTING, INCONTESTABILITY),
the following shall be inserted immediately after the word “objection” in the nineteenth
line: “(or if an audit is commenced before and completed on a timely basis after said 36
month period, then Participant may initiate a claim within 6 months after completion of
such audit).”

        48.     With respect to Paragraph 2.2. (ACCOUNTING, INCONTESABILITY),
the following sentence shall be inserted immediately after the sentence ending with the
word “first” in the twentieth line: “The foregoing period within which Participant may
raise objections shall recommence, but only with respect to certain transactions or items
included in previous statements that have been thereafter revised and/or corrected.”

       49.     With respect to Paragraph 2.2 (ACCOUNTING, INCONTENSABILITY),
the time periods provided shall be extended to a period equal to any period of time during
which an examination of TWC’s records is occurring, plus, if there are less than six
months remaining in the period provided, an additional period of six months thereafter.

       50.      With respect to Paragraph 2.3. (ACCOUNTING, BOOKS), the word
"national" is deleted from the seventh line, and the following sentence shall be inserted
immediately after the word "withheld" in the ninth line: "The ‘big eight’ accounting firms
excluding Price Waterhouse are pre-approved by TWC subject to any conflict of interest
that may arise.”

        51.      With respect to Paragraph 2.4. (ACCOUNTING, WITHHOLDINGS), if
the Contingent Bonus payable to Participant pursuant to this Agreement shall exceed that
permitted by any law or governmental regulation, the Contingent Bonus shall be reduced
to the maximum permitted payment. TWC shall assist (but shall not be required to incur
any expense or liability to itself) Participant in the application to the appropriate authority
for the right to pay Participant all of the proceeds payable to Participant pursuant to the
Agreement. If TWC is in possession of such proceeds at such time, TWC shall pay the
difference between the proceeds payable pursuant to the Agreement and the proceeds
previously permitted to be paid, at such time, if ever, as it may be legally permissible for
TWC to pay such difference.

        52.    With respect to Paragraph 2.6. (ACCOUNTING, RESERVES), the
following shall be added thereto: “TWC shall not be entitled to establish any reserve for
residuals unless the statement on which such reserve is established reflects receipt of
Defined Receipts which would result in TWC’s obligation to pay said residuals. In any
event, TWC shall liquidate any such reserves within 12 months after establishing the
same unless there is any claim and/or litigation pending, in which case TWC may
continue to maintain such reserves.”

       53.     With respect to Paragraph 3.1.A. (ADDITIONAL TERMS,
ARBITRATION), subparagraph A. shall be deemed deleted in its entirety and the
following inserted in its place:




Exhibit CB Rider                               8
            Case 18-50924-MFW         Doc 8-1       Filed 10/18/18   Page 37 of 56



                  “A.      TWC and Participant shall attempt in good faith to mutually select
          an arbitrator experienced in motion picture accounting matters (and in so doing,
          may, without obligation, use an American Arbitration Association list of qualified
          arbitrators). If TWC and Participant are unable to mutually agree on an arbitrator
          within two (2) weeks, then TWC and Participant shall, within the subsequent one
          (1) week period, each select one arbitrator; and within the next subsequent one (1)
          week period, those two arbitrators shall then select a third arbitrator.”

        54.      With respect to Paragraph 3.1.B. (ADDITIONAL TERMS,
ARBITRATION), the following shall be inserted in the last three sentences thereof: “If
the award rendered by the arbitrator(s) exceeds TWC’s last settlement offer to Participant
by more than 20%, the TWC shall reimburse Participant for Participant’s reasonable
outside attorney and accounting fees in connection with such arbitration procedure. If the
award rendered by the arbitrator(s) is less than 80% of TWC’s last settlement offer to
Participant, then Participant shall reimburse TWC for TWC’s reasonable outside attorney
and accounting fees in connection with the arbitration procedure. If the award is between
20% less than and 20% more than TWC’s last settlement offer to Participant, then the
arbitrator(s) may award reasonable outside attorney and accounting fees in connection
with the arbitration as the arbitrator(s) deems appropriate in the exercise of such
arbitrator(s)’s discretion.

        55.     With respect to Paragraph 3.1.B. (ADDITIONAL TERMS,
ARBITRATION), the following shall be deemed added thereto: “The prevailing party in
the arbitration shall be reimbursed by the other party for the prevailing party’s share of
American Arbitration Association administration fees, any arbitrator compensation and
any rental fees for arbitration hearing rooms.”

     56.  With respect to Paragraph 3.1. (ADDITIONAL TERMS,
ARBITRATION), the following new subparagraph C. is added:

                   “C.    TWC and Participant agree that in any arbitration proceeding
          hereunder, discovery rights, remedies, procedures, duties, liabilities, and
          obligations shall be governed by California Code of Civil Procedure §1283.05. In
          addition, notwithstanding the provisions of subparagraph 3.1.B. above, in an
          effort to reduce the cost of any arbitration procedure hereunder, TWC and
          Participant agree to consider in good faith merely obtaining the benefit of using
          the then-prevailing Commercial Arbitration Rules of the American Arbitration
          Association (except to the extent expressly set forth elsewhere in this Exhibit CB)
          and not utilizing the American Arbitration Association administratively.”

        57.   With respect to Paragraph 3.3.A. (CONTROL OF EXPLOITATION AND
MARKETING), the following shall be added as the last sentence thereof:
“Notwithstanding the foregoing, there shall be no sub-distribution of the Picture in the
U.S. or Canada unless TWC customarily uses sub-distributors for distribution in the U.S.
and/or Canada and at that time with respect to substantially all other motion pictures
during the same calendar year.”



Exhibit CB Rider                                9
            Case 18-50924-MFW       Doc 8-1       Filed 10/18/18    Page 38 of 56




       58.      With respect to Paragraph 3.3.B. (CONTROL OF EXPLOITATION AND
MARKETING), the words “reasonable good faith” shall be inserted immediately after
the word “its” in the fourth line.

        59.     With respect to Paragraph 3.3.C. (CONTROL OF EXPLOITATION AND
MARKETING), the words “trailers and” in the first line shall be deleted and the words
“for trailers and 5%” shall be deleted from the third line thereof.

     60.   With respect to Paragraph 3.4.A.1. (ADDITIONAL TERMS, SALES OF
ALL RIGHTS), the word “sum” in the first line shall be changed to “sum(s)”.

        61.     With respect to Paragraph 3.4.A.2. (ADDITIONAL TERMS, SALES OF
ALL RIGHTS), the following shall be inserted immediately after the word “assumption”
in the eighth line: “in writing and subject to full performance.”

        62.     With respect to Paragraph 3.4.B. (ADDITIONAL TERMS, SALES OF
ALL RIGHTS), the words “10 business days” shall be substituted for the words “7 days”
in each place therein. In addition, the words “and other material terms” shall be inserted
immediately after the word “price” in the fourth line.

         63.     With respect to Paragraph 3.5.A. (MISCELLANEOUS, ASSIGNMENT
BY PARTICIPANT), the words “completion of services” shall be inserted immediately
after the word “after” in the third line; and the words “the release of the Picture” in the
third line shall be deleted.

        64.      With respect to Paragraph 3.5.A. (ADDITIONAL TERMS,
ASSIGNMENT BY PARTICIPANT), the following shall be added after the “Picture” in
the third line: “to Participant’s loan-out company or other closely held corporation and
vice-versa; provided that, and subject to, all parties signing TWC’s customary (i) Notice
of Irrevocable Authority and (ii) Acknowledgement of Notice of Irrevocable Authority.”

        65.    In any instance where an allocation of income or costs as between the
Picture and any other pictures or pictures must be made, such allocation shall be
reasonable and shall be made using good faith business judgment, and may take into
account such things as box office performance, cast, and genre, provided that TWC’s
decision with respect thereto shall be final.

                                     END OF RIDER




Exhibit CB Rider                             10
                         Case 18-50924-MFW            Doc 8-1       Filed 10/18/18      Page 39 of 56




                                                 EXHIBIT "DRCB"
This Exhibit is attached to and made part of the Agreement dated as of September 21, 2011, between SLP FILMS, INC. (herein,
"TWC"), on the one hand, and BRUCE COHEN PRODUCTIONS (f/s/o BRUCE COHEN) ("Participant") relating to the motion
picture project currently entitled "SILVER LININGS PLAYBOOK" (the "Picture").



                                       NOTE: PLEASE READ CAREFULLY

This Exhibit DRCB sets forth the contractual formula to be used solely for the definition, computation, and
accounting of Defined Receipts and payment, if any, of Participant's Defined Receipts Contingent Bonus as
provided in the Agreement. Participant understands and agrees that: (i) the defined terms shall have the
meanings described in this Exhibit DRCB; (ii) the words or defined terms used herein may not necessarily
correspond in any way to generally accepted accounting principles or any other definitions associated with
the practices of accounting or auditing; (iii) there is no guarantee whatsoever that, and it is uncertain
whether, any Defined Receipts Contingent Bonus will become payable to Participant, regardless of the level
of income, revenues, profits and/or receipts, if any, that TWC, Affiliates or Related Parties, or any distributor
or exhibitor realizes from the exploitation of the Picture; (iv) Participant shall be entitled to the payment of
Defined Receipts Contingent Bonus amounts only in accordance with the terms hereof, and Participant
acknowledges and understands that any such payment is entirely speculative; (v) Participant has been
represented by counsel or other representative(s) of their choice in the negotiation of the terms of the
Agreement and this Exhibit DRCB; (vi) Participant has a full understanding of the terms of the Agreement
and this Exhibit DRCB; (vii) TWC's, Affiliates' and Related Parties' accountings for financial reporting, tax
reporting or other purposes are not prepared in the same manner as accountings pursuant to this Exhibit
DRCB; (viii) no fiduciary relationship whatsoever exists between TWC and Participant, including without
limitation, arising from the obligation of TWC to account for Defined Receipts and potentially to pay a
Defined Receipts Contingent Bonus to Participant; (ix) the terms of this exhibit are part of a comprehensive
negotiated agreement that contains both economic and non-economic terms; and, which taken as a whole,
is the product of an arm's length give and take negotiation whether or not changes have been made to this
Exhibit DRCB; and (x) no representations whatsoever, expressed or implied, have been made to Participant
that are contrary to this Paragraph.

                Initialed: _______ (Participant)


                                DEFINED RECEIPTS CONTINGENT BONUS FORMULA

"Adjusted Defined Receipts" shall mean the remaining Defined Receipts (as defined in Paragraph 1.1.A of the attached
Schedule 1, subject to the exclusions set forth in Paragraph 1.1.B of said Schedule), after the deduction of the Defined Receipts
Deductions set forth in Paragraph 1.1.C of the attached Schedule 1.

Participant's "Defined Receipts Contingent Bonus" shall be Participant's percentage or share (as set forth in and subject to the
applicable terms of the Agreement to which this Exhibit DRCB is attached) of the Adjusted Defined Receipts.

The terms used in this Defined Receipts Contingent Bonus Formula are defined in, and the Defined Receipts Contingent Bonus
hereunder shall be accounted for, pursuant to the terms and conditions of the attached Schedule 1.



                                                           SCHEDULE 1


        Exhibit DRCB                                            1
        101512
                   Case 18-50924-MFW                 Doc 8-1       Filed 10/18/18       Page 40 of 56




1.   DEFINITIONS                                                       Company through any so-called “revenue-sharing
                                                                       programs” involving all such Video Devices,
     1.1.   Defined Receipts                                           computed after deducting from the total of such
          A. "Defined Receipts" means the aggregate of                 monies the deductible items set forth in (a)
all receipts actually received by TWC on behalf of the                 through (d) below and (B) 10% of (1) the net
Picture in U.S. dollars in the U.S. or in a foreign currency           wholesale receipts actually received by Company
which are not Restricted Funds, only from:                             or such Subdistributor from the exploitation of the
                                                                       Picture’s home video rights for sell-through and
            1. TWC's direct distribution of the Picture                repriced home video rights for sell-through and
     in theatres and on television ("TV"), including                   repriced home videos actually sold and paid for
     theatrical and non-theatrical exhibitions, and free,              and not returned (less rebates, credits and
     cable and pay TV exhibitions.                                     taxes).
            2. Distribution of the Picture by a                        As used in this paragraph 1.1.A.3., the term “net
      Subdistributor.    With respect to distribution                  wholesale receipts” shall mean the wholesale
      through Subdistributors the following alternative                selling price derived from the sale at the
      methods of calculation shall apply to the                        wholesale level of Video Devices during the
      receipts derived therefrom and the distribution                  applicable accounting period, less the aggregate
      costs and fees relating thereto, whichever                       of the following items (prorated in accordance
      alternative TWC elects from time to time as to                   with the standard practice of TWC): (a) all
      each such Subdistributor: either (a) all such                    adjustments such as returns and other credits,
      receipts received and earned by the                              allowances, rebates and refunds, (b) deposits,
      Subdistributor, and all distribution costs of the                advances and periodic payments until earned or
      Subdistributor relating to the Picture, to the                   forfeited, (c) sales, excise and remittance taxes,
      extent reported to TWC, shall be treated as                      however denominated, and duties, (d) costs of
      though such receipts were earned by TWC and                      marketing and advertising such Video Devices,
      such distribution costs were distribution costs of               and (e) subdistribution fees charged, not to
      TWC, and the applicable TWC distribution fee                     exceed 5%.
      shall include the Subdistributor’s distribution
      fee; or (b) TWC’s share of such receipts actually                       4. "Flat Sale" licenses for the theatrical
      earned and received by TWC from such                             exhibition of the Picture for a specified period for
      Subdistributor shall be included in Defined                      any territory or area (excluding the U.S. and
      Receipts upon which share TWC shall be                           Canada) in consideration of the payment of a
      entitled to the applicable TWC distribution fee.                 specified amount not calculated by a percentage
                                                                       of receipts of the applicable licensee.
             3. Manufacture and distribution of audio-
     visual cassettes, video discs and all electronic,                       5. Compensatory receipts (less all costs
     digital and/or optical storage and/or transmission                and fees) from copyright infringers of the Picture.
     formats, any analog or digital reproductions, or                         6. Receipts from theater box office
     any similar device and/or format embodying the                    operated by TWC in connection with four-wall or
     complete Picture in linear form, whether now                      road show exhibitions of the Picture to the extent
     known or hereafter devised, which, for the sake                   receipts from all such exhibitions taken as a
     of clarity, shall include “Video-On-Demand” (i.e.,                whole exceed costs incurred for all such
     the Picture being available for display on any                    exhibitions.
     consumer viewing device of any nature, whether
     now known or hereafter devised, at a time                                7. The royalties as provided in
     selected by the viewer [as opposed to the viewer                   Schedules A (Music) and B (Soundtrack
     selecting a time from an exhibition schedule                       Records, Merchandising/Publishing), which are
     predetermined by an exhibitor or programming                       attached hereto and incorporated herein by this
     service], including, without limitation, by means of               reference.
     so-called video-on-demand and/or internet                             B.   Defined Receipts Exclusions
     distribution) (collectively, "Video Devices");                    The following are not included in Defined Receipts:
     provided that Defined Receipts for Video Devices
     sold by TWC or by any Subdistributor (whether or                         1. Box office or other amounts retained
     not an affiliate of TWC) whose revenues and                       by any theater or other exhibition venue (except
     distribution costs are treated as revenues and                    as specified in Paragraph 1.1.A.6 hereof) for their
     distribution costs of Company in accordance with                  own account; and receipts of: broadcasters and
     paragraph 1.1.A.2., above, shall be: (A) 20% of                   other transmitters by all means now known or
     (1) the “net wholesale receipts” (as defined                      hereafter devised; wholesale or retail distributors,
     below) actually received by Company or any                        licensors or sellers of Video Devices, audio
     such Subdistributor licensed by Company, from                     devices and other products; book or music
     the exploitation of the Picture’s home video rights               publishers; merchandisers and retailers; or any
     for “rental priced” home videos actually sold and                 other similar Person, whether or not any or all
     paid for and not returned (less rebates, credits                  such excluded Persons are owned, operated or
     and taxes) and (2) sums actually received by                      controlled by TWC, Affiliates or Related Parties.


Exhibit DRCB                                                   2
101512
                   Case 18-50924-MFW                 Doc 8-1       Filed 10/18/18        Page 41 of 56



           2. Amounts received from advance                        "Defined Receipts Deductions" means the aggregate of all
    payments or security deposits unless earned by                 costs, expenses and charges paid, advanced or incurred
    exhibition or broadcast, or (subject to Paragraph              by TWC or a Subdistributor, on a continuing basis, directly
    1.1.A.2) unconditionally non-returnable, and                   or indirectly, in connection with the distribution, exhibition
    refunds, rebates or adjustments granted to other               and exploitation of the Picture including without limitation:
    Persons by TWC.                                                         1.        Theatre Level Advertising Expenses
           3. Amounts payable in foreign currency                       "Theatre Level Advertising Expenses" shall mean all
    and not received by TWC in the U.S. due to                     payments made, sums expended or credits allowed by
    remittance restrictions ("Restricted Funds").                  TWC in connection with advertising and exploitation at the
    Restricted Funds shall not be included in Defined              theatre level (whether or not TWC shares with the
    Receipts nor accounted for unless and until they               exhibitor the cost of such advertising and exploitation).
    have been received by TWC in U.S. dollars in the               "Theatre Level Advertising" shall include, but not be
    U.S. or expended by TWC in the territory in which              limited to, advertising in newspapers, on radio and
    held, except as provided in 1.1.B.3(a) below.                  television, personal appearances by actors and other
             (a) If    any     Defined     Receipts                production personnel in connection with or for the Picture,
      Contingent Bonus becomes payable to                          salaries and expenses of TWC's publicity-advertising
      Participant      under     this   Agreement,                 personnel and field exploitation persons, all of which shall
      Participant may notify TWC in writing that                   be appropriately allocated (in TWC's business judgment)
      Participant desires to have included in                      to the Picture to the extent that such expenses shall be
      Participant's Defined Receipts Contingent                    paid or incurred in connection with advertising at the
      Bonus, Participant's share of Restricted                     theatre level.
      Funds in a particular territory and designate                              2.   Conversion
      a bank or other representative in such
      country, to whom payment may be made for                         Conversion to U.S. dollars and remittance of Defined
      Participant's account. Upon TWC's receipt                    Receipts to the U.S., including costs and fees of
      of such notice and all required permissions,                 contesting the imposition of restrictions.
      such     payment    shall     be made      to                              3.   Checking
      Participant's         representative       at
      Participant's expense. Upon payment of                           Checking attendance and receipts, and investigating
      Participant's share     of Restricted Funds,                 unauthorized use of the Picture, whether payable to or
      TWC shall have no further obligation to                      incurred by TWC employees or other Persons.
      account for such Restricted Funds whether                                  4.   Collections
      as Defined Receipts or otherwise.                                 Collection of Defined Receipts including attorneys'
             (b) On Participant's written request,                 and auditors' fees and costs, and liability incurred by TWC
      TWC shall report to Participant the amount                   in connection therewith.
      of Restricted Funds (if any) which under this                              5.   Residuals
      Paragraph 1.1.B.3 have not yet been
      included in Defined Receipts as of the                            All costs incurred and payments paid or payable, as
      closing date of the most recent statement                    required by applicable collective bargaining agreements
      which has been furnished to Participant                      by reason of exhibition of the Picture or any part thereof in
      under Paragraph 2.1 below.                                   any media, or equivalent payments. Any such payments
                                                                   made to or on behalf of Participant shall be deducted
           4. Amounts collected in connection with                 against Participant's Defined Receipts Contingent Bonus
    the distribution of the Picture as taxes or for                (if any) to the extent not prohibited by the applicable
    payment of taxes (e.g., admission, sales, use or               collective bargaining agreement. Any payments under this
    value added taxes, etc.).                                      Exhibit DRCB made to Participant prior to payment of
          5. Amounts collected from exhibition of                  residuals shall constitute a credit against such residuals to
    the    Picture contributed    to  charitable                   the extent not prohibited by the applicable collective
    organizations.                                                 bargaining agreement; provided that any such credit,
          6. Receipts from remakes, prequels,                      when applicable, shall not be taken a second time against
    sequels, radio or TV series or other derivative                Participant.
    uses of the Picture or any element thereof.                                  6.   Trade Dues/Piracy
            7. Salvage value or receipts derived                        The allocable portion, as determined in TWC's
    from print stocks, film or tape clips, stock footage,          business judgment, of dues, assessments, legal fees and
    stills, props, sets, wardrobe, or other items                  costs (including antitrust and piracy matters), and
    included in Cost of Production/Acquisition except              contributions to the MPAA, AMPTP or similarly constituted
    and only any sums received from the sale of cars               or substitute Persons throughout the universe.
    purchased specifically in connection with the                                7.   Licenses
    Picture and sold within six months after
    completion of photography, which sums shall be                     All licenses, duties, customs charges, fees or any
    included in the Defined Receipts of the Picture.               other amounts in addition to those referred to herein
                                                                   incurred in connection with the licensing of the Picture for
        C.     Defined Receipts Deductions                         exhibition and other uses of the Picture.


Exhibit DRCB                                                   3
101512
                           Case 18-50924-MFW        Doc 8-1         Filed 10/18/18            Page 42 of 56



                8.       Taxes                                      operator, nor any Person transmitting the Picture to such
     Taxes and governmental fees of any nature, and                 operators or any one else by any method or delivery
however characterized, including costs of contesting them,          system; any wholesale distributor or retailer of video discs,
and interest and penalties thereon (other than TWC or               videocassettes or similar devices; any book or music
Subdistributor corporate income taxes), imposed directly            publisher; any producer or distributor of audio products;
or indirectly on the Picture or any part thereof or on the          any merchandiser; or any other similar Person, whether or
Defined Receipts or the license, distribution or exhibition         not any of the foregoing excluded Persons are owned in
of the Picture, or collection, conversion or remittance of          whole or in part, operated or controlled by TWC.
monies connected therewith. Foreign remittance and                           D.   Affiliate
withholding taxes charged to the Picture shall be                            For purposes of this Exhibit DRCB, "Affiliate"
determined as follows: the then-current effective tax rate          shall mean any entity (other than TWC) that is a subsidiary
for a particular country and distribution medium shall be           of The Weinstein Company (i.e., an entity of which The
multiplied by the Defined Receipts from such country and            Weinstein Company owns, directly or indirectly through
distribution medium. TWC shall be entitled to claim or              one or more intermediaries, more than 50% of the voting
receive, and in no event shall Participant be entitled,             stock) and each other entity which, directly or indirectly
directly or indirectly, to claim, share or participate in or        through one or more intermediaries, controls, or is
otherwise receive or derive any and all tax or other                controlled by, or is under common control with, The
benefits of any kind or nature arising out of, in connection        Weinstein Company . For purposes of this definition, the
with or otherwise accruing in respect of any and all taxes          terms "control," "controls," and "controlled" mean the
(however denominated) described in this Paragraph 8,                power to direct the management and policies of such
including without limitation, and all tax credits or                entity, whether through the ownership of voting securities,
deductions directly or indirectly attributable thereto or           by contract or otherwise.
based thereon. In no event shall Defined Receipts
Deductions or Cost of Production/Acquisition be reduced,                     E.   Related Party
or Defined Receipts be increased, by the amount of any                       For purposes of this Exhibit DRCB, "Related
such tax (however denominated) recouped by TWC                      Party" shall mean any entity (other than an entity included
because of the manner in which such taxes are elected to            in the definitions of TWC and Affiliate) which The
be treated by TWC in filing net income, corporate,                  Weinstein Company owns directly or indirectly through one
franchise, excess profits or similar tax returns.                   or more intermediaries, more than 10% of the voting stock.
           9. Copyright and Royalties                                        F.   Subdistributor
     Copyright, trademark and patent costs in connection            A Subdistributor is a person other than TWC licensed by
with the Picture and royalties payable with respect thereto,        TWC for the distribution of the Picture with an obligation to
including without limitation, royalties payable to                  report receipts and expenses to TWC. An Affiliate of TWC
manufacturers of recording and reproducing equipment.               (other than owned or controlled subsidiaries) shall be
           10. Other Versions                                       deemed a Subdistributor if it distributes the Picture in one
                                                                    or more countries or media.
     Preparing, making, delivering and using foreign, radio,
TV, home video or any other media versions of the                            G.   Territory
Picture, or titles thereof, or making changes required by                      1. U.S. is the United States, together
censorship and rating considerations, or for any other                  with any other countries licensed by or through
purpose.                                                                the distributing organization(s) servicing the U.S.
           11. Reissue Costs                                            for TWC.
     All costs directly related to the theatrical reissue of                    2. Canada is Canada, together with any
the Picture.                                                            other countries licensed by or through the
                                                                        distributing organization(s) servicing Canada for
    1.2.        Miscellaneous Definitions                               TWC.
           A.        Includes                                                  3. The United Kingdom (U.K.) is United
          "Includes" (and equivalents "included" or                     Kingdom of Great Britain and Northern Ireland,
"including") and "such as", are illustrative and not intended           Republic of Ireland, Channel Islands, Isle of Man,
to be limiting.                                                         Gibraltar, Malta.
           B.        Person                                                    4. Foreign is all countries (other than
          Any corporation, partnership or other business                U.S., U.K. and Canada) and any other areas in
entity or natural person.                                               the universe.
           C.        TWC                                                        5. All foregoing references to countries
                                                                        include their territories and possessions, and
          For the purposes hereof, "TWC" means The                      political subdivisions.
Weinstein Company and any owned or controlled
subsidiaries of The Weinstein Company engaged in the                           6. Distribution to armed forces, airlines,
business of theatrical, non-theatrical and television                   ships and other means of transportation shall be
distribution of motion pictures. TWC shall not include: any             included in the territory of their respective
theatrical exhibitor, radio or television transmitter or                national origin.
broadcaster; any satellite, cable or other pay television                    H.    Agreement


Exhibit DRCB                                                    4
101512
                   Case 18-50924-MFW                 Doc 8-1         Filed 10/18/18        Page 43 of 56



          "Agreement" is the agreement to which this                 cumulative statements shall not cause the running of any
exhibit is attached, together with this exhibit, and any other       time period to toll or recommence.
attached amendments, exhibits and schedules.                             2.3.   Books
2.   ACCOUNTING                                                                The items reflected in the statements, to the
                                                                     extent they have not become incontestable or have not
     2.1.   Statements                                               been previously examined, may be examined at
         TWC shall give Participant quarterly summary                Participant's expense, once in each 12 month period (the
statements relating to the calculation of Participant's              first of which commences upon issuance of the first
Defined Receipts Contingent Bonus for the first two years            statement hereunder). Such statements may only be
after the date established by TWC as the date of first               examined by a national firm of reputable CPA's, the
general release of the Picture in the U.S. (or if there is no        selection of which is subject to TWC's approval not to be
U.S. general release, then upon general release outside              unreasonably withheld.     TWC shall make available for
the U.S.); semiannually for the next two years; and                  examination those books of account with respect to the
annually thereafter if any Defined Receipts Contingent               distribution of the Picture.    Each examination of any
Bonus is payable to Participant or, if none due, only on             statement or statements for a particular accounting period
Participant's written request, provided such request is              must be concluded within the earlier of six months
made not more than once per year. Statements shall be                following commencement or an aggregate of 30
issued within 90 days after the end of each TWC                      examination days.      A copy of the report of such
accounting period and accompanied with payment of any                examination shall be delivered by Participant to TWC
amount shown due Participant.          Notwithstanding the           when it is made available to Participant. Participant shall
foregoing, if the Picture has been made available for U.S.           have no right to inspect or copy any tax return of TWC or
TV syndication and the first statement thereafter issued             any Subdistributor, Affiliate or any Related Party, or
shows that more than $500,000 in Defined Receipts would              require the production of any such tax return or any
be needed before Participant would be entitled to receive            information contained therein.
Defined Receipts Contingent Bonus, TWC shall have no                     2.4.   Withholdings
further obligation to render statements to Participant. If the
Picture is generally reissued in the U.S. theatrically, then                  All amounts payable to Participant under this
TWC shall resume quarterly statements for one year from              Agreement shall be subject to all applicable present and
the date of such reissue and thereafter in accordance with           future laws and regulations requiring the reporting,
the above.                                                           deduction or withholding of payments for taxes or
                                                                     otherwise. TWC shall have the right to make such
     2.2.   Incontestability                                         deductions and withholdings, and the payment or reporting
           Statements are subject to correction or                   thereof to the governmental agency concerned in
amendment by TWC at any time. Should TWC make any                    connection with TWC's good faith determination of such
overpayment to Participant hereunder for any reason,                 laws and regulations shall constitute payment hereunder to
TWC shall have the right to deduct and retain for its own            Participant. TWC shall not be liable to Participant for the
account an amount equal to any such overpayment from                 making of, or failure to make, such reports, deductions
any sums that may thereafter become due or payable by                and/or withholdings or the payment thereof to the
TWC to Participant or for Participant’s account, or may              governmental agency concerned. In any such event,
demand repayment from Participant in which event                     Participant shall have the sole responsibility for bringing
Participant shall repay the same when demand is made.                and maintaining any claims against third parties regarding
Each statement and all matters of accounting and                     such reporting, deductions or withholdings.
methodology are conclusive and binding on Participant 24                 2.5.   Address
months after each statement is issued, unless Participant
objects in writing within that 24 month period, specifying in                 All statements shall be deemed issued when
detail the particular items on the statement and the nature          mailed to Participant at the address for notices under this
of the objection(s). If the objections are raised timely, but        Agreement.
are not resolved, Participant may initiate a claim with                  2.6.   Reserves
respect to such objections, provided such claim is
instituted within 6 months following the date of the initial                   TWC shall have the right from time to time and in
written objection or prior to the expiration of the period of        its business judgment to establish and adjust reserves for
the applicable statute of limitations, whichever occurs first.       any distribution costs, uncollected accounts or other items
Participant may not institute or maintain a claim against            which TWC believes in its business judgment will be
TWC with respect to any item or transaction on a                     deductible from or credited against Defined Receipts
statement, whether in a lawsuit, an arbitration or any other         hereunder. TWC agrees to liquidate reserves within an
proceeding unless Participant has first provided TWC with            appropriate period of time within TWC's business
a timely and detailed written objection to such item or              judgment.
transaction. TWC must keep books of account for any                      2.7.   Tax Credits
given transaction on a statement for 24 months after the                       TWC shall have the sole right to take whatever
initial reporting of such transaction.      All time periods         credits (including investment tax credits), deductions or
referred to in this paragraph commence upon issuance of              other benefits that may be available throughout the
the first statement on which any particular transaction is           universe, with respect to taxes and excises payable in any
reflected, and the reappearance of a transaction in



Exhibit DRCB                                                     5
101512
                   Case 18-50924-MFW                 Doc 8-1         Filed 10/18/18         Page 44 of 56



way in connection with the Picture or otherwise, without             exhibitors or other Persons whether or not any such entity
any accounting, credit or payment obligation to Participant.         is owned, operated or controlled by TWC, Affiliates or
3.   ADDITIONAL TERMS                                                Related Parties.
     3.1.   Arbitration                                                       F. TWC shall have complete discretion in
                                                                     determining the extent, if any, to which it will audit or check
        TWC and Participant agree that any dispute                   payments or charges to TWC or assert claims with respect
between them concerning the rights and obligations of                thereto.
TWC and Participant under this Exhibit DRCB, whether
sounding in contract or tort, may only be adjudicated in                        G. Participant acknowledges that TWC is part of
accordance with the following procedure:                             a large, diversified international group of affiliated
                                                                     companies engaged in a variety of business activities.
          A. Either (i) TWC and Participant shall mutually           TWC has informed Participant that it frequently enters into
select an arbitrator, or (ii) if they cannot agree on such           business transactions with Affiliates and Related Parties,
arbitrator, TWC and Participant shall each select one                and Participant acknowledges and agrees that TWC is
arbitrator and those two arbitrators shall then select a third       entitled (but is not obligated) to, and may, in its sole
arbitrator.                                                          discretion, enter into agreements or other arrangements
           B. The parties shall arbitrate the dispute in             with Affiliates and Related Parties in connection with any
accordance with the then-prevailing arbitration rules of             or all rights relating to the Picture, including, without
JAMS (except to the extent expressly set forth elsewhere             limitation, all exploitation rights and all subsidiary, ancillary
in this Exhibit DRCB) and judgment on the award rendered             or other rights relating thereto (the "Exploitation Rights").
by the arbitrator(s) may be entered in any court having              Participant hereby acknowledges and agrees that TWC
jurisdiction thereof.                                                is under no obligation, express or implied, to offer the
                                                                     Exploitation Rights or any part thereof to unaffiliated or
     3.2.   No Representation                                        unrelated third parties, whether in lieu of or in addition to
          TWC has no obligation to distribute the Picture            offering such rights to Affiliates and Related Parties, or to
and if it does so, Participant acknowledges that TWC has             otherwise seek or secure any business arrangements with
no obligation to maximize Defined Receipts and has not               any unaffiliated or unrelated third parties with respect
made any representations with respect to the likelihood or           thereto. Without limiting the generality of any other
amount of Defined Receipts or Defined Receipts                       provision of the Agreement, Participant hereby waives
Contingent Bonus, if any, which will or may be derived               any right to make any claim or seek any relief, whether at
from distribution of the Picture.                                    law or in equity (specifically including injunctive relief),
     3.3.   Control of Exploitation and Marketing                    asserting the existence and/or breach of any such express
                                                                     or implied obligation.
         A. As between TWC and Participant, TWC shall
have exclusive and perpetual control of the distribution,                      In addition, Participant acknowledges and
marketing, advertising, publicizing, exploitation, sale or           agrees that any agreement or other arrangement by TWC
other disposition of the Picture and may distribute, or              with an Affiliate or Related Party regarding the Exploitation
withhold or withdraw the Picture from distribution at its sole       Rights shall be conclusively presumed to be fair,
discretion with respect to one or more territories or media.         reasonable and unobjectionable unless Participant shall
TWC may distribute the Picture with other pictures whether           establish that such agreement or other arrangement is on
or not TWC has any interest in such other pictures.                  financial terms which, taken as a whole, are materially less
                                                                     favorable economically to TWC than the terms of Similar
          B. For all purposes under this Exhibit DRCB,               Transactions generally entered into by TWC with
allocations of Defined Receipts, costs, rights and other             unaffiliated or unrelated third parties; or if there are no
matters relating to the Picture and other motion pictures            such unaffiliated or unrelated Similar Transactions, then by
shall be allocated by TWC in its business judgment and in            TWC with Affiliates or Related Parties (as applicable); or if
accordance with TWC's prevailing business practice.                  there are no such Similar Transactions with Affiliates or
         C. With respect to trailers and shorts exhibited            Related Parties, then by Affiliates with any other Affiliate or
with the Picture outside of the U.S. and Canada, Defined             Related Party (any such materially less favorable
Receipts shall be reduced by 3% for trailers and 5% for              agreement or arrangement being hereinafter referred to as
shorts.                                                              a "Less Favorable Arrangement"). For purposes hereof,
                                                                     the term "Similar Transactions" shall mean agreements or
         D. As between TWC and Participant, TWC                      other arrangements relating to motion pictures similar to
owns all rights to the Picture and its Defined Receipts ,            the Picture (including TWC or non-TWC Pictures) which
including the right to encumber, transfer or dispose of              involve rights which are comparable to the Exploitation
them and Participant shall have no right, title or interest          Rights or any relevant part thereof.              TWC and
therein. Participant acknowledges that its sole right under          Participant agree that in any arbitration between them
this Exhibit is a contractual right to contingent                    under Paragraph 3.1 above, concerning whether TWC has
compensation in the form of, and measured by, the                    entered into a Less Favorable Arrangement, the
Defined Receipts Contingent Bonus Formula.                           arbitrator(s) shall select an independent national
         E. TWC, its agents and assigns, in its and their            accounting firm with entertainment accounting expertise
business judgment, shall be entitled to distribute the               who shall be present with the arbitrator(s) during the
Picture on a percentage basis or make flat sales, make               arbitration proceedings, and, on the basis of the evidence
and cancel contracts, adjust and settle disputes, and give           presented (including any expert testimony presented by
allowances and rebates to distributors, licensees,                   the parties and admitted into evidence), shall provide a


Exhibit DRCB                                                     6
101512
                   Case 18-50924-MFW                 Doc 8-1         Filed 10/18/18        Page 45 of 56



written report to the arbitrator(s) solely on the issue of               3.4.   Sales of All Rights
whether there was a Less Favorable Transaction; and the
above referenced records and report shall be kept in                          A. If after completion and delivery of the Picture
strictest confidence by the accounting firm and disclosed            to TWC, TWC sells all its right, title and interest in the
only to the arbitrator(s) who shall have authority, subject to       Picture (other than to an Affiliate or through merger or
a protective order maintaining the confidentiality of the            consolidation), Participant may elect that:
information to the fullest extent permitted by law, to                          1. The net sum received by TWC shall
disclose to the parties only those relevant portions of the              constitute Defined Receipts hereunder but further
report indispensable to the adjudication of the issue. If                income of purchaser in connection with the
pursuant to Paragraph 3.1 above, the arbitrator(s)                       Picture shall not be included in Defined Receipts,
conclude(s) that TWC has entered into a Less Favorable                   or,
Arrangement with an Affiliate or Related Party,
Participant's sole and exclusive remedy shall be the right                      2. The net sum received by TWC shall
to receive an adjustment on the next accounting statement                not be included in Defined Receipts and all
when due, including any additional payments that may be                  receipts and expenses (other than the purchase
required, pursuant to Paragraph 2.1 hereof, modified to the              price paid to TWC) of the purchaser relating to
extent required to render such Less Favorable                            the Picture shall be treated for purposes of
Arrangement not a Less Favorable Arrangement.                            accounting to Participant, as though they were
                                                                         receipts and expenses of TWC, provided that
                                                                         upon assumption by purchaser of such
                                                                         obligation, the sale shall be considered a
                                                                         novation and TWC shall thereafter have no
                                                                         obligation of any kind to Participant.
                                                                                      B. Participant’s election shall be
                                                                         made within 7 days after TWC notifies Participant
                                                                         in writing that it proposes to make such sale and
                                                                         identifies the purchaser and purchase price. If
                                                                         TWC does not receive written notice of
                                                                         Participant’s notice, then TWC shall have the
                                                                         right, but not the obligation, to make such
                                                                         election on Participant’s behalf.
                                                                         3.5.   Assignment by Participant
                                                                               A. Participant may assign Participant's right to
                                                                     receive its Defined Receipts Contingent Bonus hereunder
                                                                     in whole or in part, at any time after the release of the
                                                                     Picture, subject to TWC's approval not to be unreasonably
                                                                     withheld and provided that such assignment does not
                                                                     subject TWC to any additional liability in connection with
                                                                     the assignment. However, in no event shall TWC be
                                                                     obligated to account to more than one Person. In any
                                                                     event, TWC's obligation to pay in accordance with any
                                                                     assignment, or designation of a disbursing agent, shall be
                                                                     conditioned on TWC's receipt of written notice thereof, in
                                                                     form satisfactory to TWC, and TWC's payment in
                                                                     accordance therewith shall satisfy TWC's payment
                                                                     obligations to Participant hereunder. Participant's right to
                                                                     examine TWC's books of account shall not be assignable
                                                                     without TWC's prior written consent and in any event shall
                                                                     be limited to one Person.
                                                                              B. TWC shall have the right of first refusal with
                                                                     respect to any proposed assignment of Participant's right
                                                                     to receive Defined Receipts Contingent Bonus hereunder
                                                                     upon equivalent terms (to the extent economically
                                                                     matchable) offered to Participant by a bona fide third party.
                                                                     Participant shall notify TWC of the terms of any such
                                                                     proposed assignment and TWC shall have 7 business
                                                                     days within which to elect to accept such terms.
                                                                     Participant shall make no change in such terms which are
                                                                     adverse to Participant's interest without giving TWC the
                                                                     opportunity to accept such changed terms. If TWC does
                                                                     not elect to accept such terms, then Participant shall be
                                                                     free to accept the proposed terms of assignment from
                                                                     such bona fide third party provided that if such proposed


Exhibit DRCB                                                     7
101512
                   Case 18-50924-MFW                 Doc 8-1         Filed 10/18/18   Page 46 of 56



assignment is not concluded within 30 days following the
expiration of the 7 business day period referred to above,
TWC's right of first refusal under this Paragraph 3.5.B shall
revive and shall apply to each subsequent offer received
by Participant. This Paragraph 3.5.B shall not apply to
family gifts.
    3.6.   General Terms
          A. This Agreement is not for the benefit of any
third party and shall not create a partnership, joint venture,
agency, trust or fiduciary obligation between TWC and
Participant or make Participant TWC's agent or create
a relationship between TWC and Participant other than
creditor-debtor to the extent amounts are due hereunder.
       B. TWC may, in its business judgment,
commingle Defined Receipts with any other funds.
         C. Nothing in this Exhibit DRCB or the
Agreement shall give Participant the right to a lien on the
Picture or Defined Receipts.
          D. Participant shall not be entitled to interest or
any other gain which may accrue as a result of TWC's
obligation to pay Participant's Defined Receipts Contingent
Bonus (or part thereof) even in the event of a dispute
between Participant and TWC concerning the
interpretation of this Exhibit DRCB, non-payment
hereunder or otherwise.
          E. Headings are for convenience only and are
of no effect in construing the contents of this Agreement.
         F. Participant waives any right at law or equity
to revoke, terminate, diminish or enjoin any rights granted
or acquired by TWC hereunder by reason of a claimed
non-payment of monies allegedly due and payable
hereunder, it being agreed that Participant's sole remedy
for any such alleged non-payment shall be limited to a
claim for any such money that is due and payable
hereunder.


                 END OF EXHIBIT DRCB




Exhibit DRCB                                                     8
101512
          Case 18-50924-MFW              Doc 8-1       Filed 10/18/18       Page 47 of 56



                                    SCHEDULE "A"
                   REFERRED TO IN PARAGRAPH 1.1.A.7 OF EXHIBIT DRCB

                                        MUSIC PUBLISHING

                                                               2/3
1. A royalty equal to sixteen-and-two thirds percent (16 %) of Music Publishing Contingent
   Proceeds ("MPCP") received by TWC from the exploitation of music publishing rights (i.e.,
   mechanical reproduction, public performance, sheet music/folios and synchronization) to the
   original music and/or lyrics written specifically for and synchronized in the Picture as
   generally released (the "Music") shall be included in Defined Receipts.

2. Music Publishing Defined Receipts ("MPDR") shall mean all monies actually received by
   TWC with respect to the Music excluding any advance, guarantee or minimum royalty
   payment received by TWC in connection with any subpublishing, collection, licensing or other
   agreement, unless such payment is specifically attributable to the Music.

3. MPCP shall mean MPDR less the following:
     (a)      Ten percent (10%) of MPDR, as an administration fee to TWC.

         (a)     Royalties or other monies payable by TWC to the composer(s) and/or lyricist(s)
                 of the Music.

         (b)     All additional shares of MPDR payable by TWC to such composer(s), lyricist(s)
                 and/or any other third party co-publishers, administrators or other participants.

         (c)     Collection or other fees customarily and actually charged by The Harry Fox
                 Agency, Inc., or any other collection agent used by TWC.

         (d)     Copyright registration fees and the costs of transcribing lead sheets.

         (e)     All other administration and exploitation expenses incurred with respect to the
                 Music including, without limitation, the costs of producing demonstration records,
                 advertising and promotion expenses, costs or amounts payable to third-party
                 publishers, co-publishers, administrators, publishing participants, subpublishers,
                 licensees, trustees or collection agents, attorneys' and accountants' fees directly
                 related to the Music, and damages and expenses incurred by reason of
                 infringement claims, but excluding rents, overhead, salaries and other similar
                 general expenses.

4.   If Participant is entitled to receive a direct royalty or other type of payment with respect to the
     Music, then no portion of MPCP will be included in Defined Receipts.

                                  THE WEINSTEIN COMPANY
                                     MUSIC PUBLISHING
                                SCHEDULE "A" TO EXHIBIT DRCB




Exhibit DRCB                                       9
101512
          Case 18-50924-MFW              Doc 8-1        Filed 10/18/18       Page 48 of 56



                                   SCHEDULE "B"
                  REFERRED TO IN PARAGRAPH 1.1.A.7 OF EXHIBIT DRCB


1.       SOUNDTRACK RECORDS: In the event TWC receives any royalties in respect of the
soundtrack album(s) (“Album”) and/or other "phonorecords" (as that term is defined in the U.S.
Copyright Act of 1976, 17 U.S.C. Sections 101, et. seq.) derived from the soundtrack of the
Picture (“Soundtrack Records”), then TWC agrees that such royalties will be computed as follows
for inclusion in Defined Receipts:

          1.1    If an Affiliate distributes Soundtrack Records, then the royalty included in Defined
                           1/2
Receipts shall equal 2 % (“Royalty Rate”) of 90% of the suggested retail list price (or the
equivalent wholesale royalty) for net sales of the Album through normal retail channels in the
United States (“USNRC Sales”). The Royalty Rate shall be otherwise defined, computed,
reduced and accounted for on the same basis that the Affiliate customarily accounts to third party
recipients including, without limitation, in respect of foreign sales, configurations variations, taxes,
flat fee licensing, coupling, singles, free goods, packaging deductions, royalty base and all other
reductions and deductions. Royalties hereunder shall only be included in Defined Receipts
prospectively after the recoupment from the aggregate royalty payable (or accrued against
advances or other charges) by TWC in respect of Soundtrack Records (including royalties
payable to Participants, producers, record companies, film personnel, music supervisors,
musicians and the royalty payable pursuant to this Schedule B) of the following:                   (i) all
recording costs of the master recordings embodied in Soundtrack Records; (ii) any re-recording
costs of master recordings which are re-recorded for Soundtrack Records; and (iii) all costs of
converting the master recordings in the Picture from motion picture recordings to phonograph
record use (including, re-recording costs, reuse fees, editing, sweetening, etc.).

        1.2 In the event that TWC receives its royalties from the exploitation of Soundtrack
Records by a third party distributor, then the royalty to be included in Defined Receipts shall be
the "Soundtrack Contingent Proceeds" (as defined below).

        1.3.    “Soundtrack Contingent Proceeds” shall mean all revenues received by TWC
from the exploitation of Soundtrack Records, if any, as set forth in the applicable Soundtrack
Records agreement after deduction of the following costs and third party royalties:

                        (a)      A sum equivalent to the actual dollar amount (including any fixed
cash amounts, advances and/or royalties) actually paid to all third party performers and/or
participants with respect to the music/soundtrack contained in Soundtrack Records and/or the
Picture, including without limitation, cash payments and/or royalties payable to Participants,
producers, record companies, film personnel, music supervisors and musicians.

                 (b)     A sum equivalent to all artwork costs for Soundtrack Records to the
extent such artwork costs are paid by or charged to TWC, remixing and remastering costs, re-
recording costs, reuse fees, license fees and similar costs attributable to the recording/production
and/or licensing of the master recordings embodied on Soundtrack Records, except to the extent
such costs are included in the negative cost of the Picture and to the extent such Soundtrack
Records costs and fees have actually been incurred directly or indirectly by TWC.

               (c)      Any legal fees or related expenses incurred by TWC for outside legal
counsel engaged at TWC's election to: document and/or negotiate the applicable Soundtrack
Records agreement; in protecting or defending TWC's rights, privileges and benefits with respect
to Soundtrack Records and/or any master recordings recorded/acquired for the Picture and/or
Soundtrack Records; and/or in connection with any dispute involving any release/distribution
agreement pertaining to Soundtrack Records.



Exhibit DRCB                                       10
101512
          Case 18-50924-MFW             Doc 8-1        Filed 10/18/18      Page 49 of 56



               (d)      In the event the Soundtrack Records distributor pays TWC any
nonreturnable advance against royalties, a reasonable reserve shall be applied towards (i) third
party payments payable prior to the Soundtrack Record distributor's recoupment of such advance
at the "net" Participant rate; and (ii) unrecouped costs incurred by TWC in respect of any
Soundtrack Records and/or in excess of the budgeted cost of the music for the Picture.

        1.4.     Notwithstanding the foregoing, no royalties shall be included hereunder for any
so-called "storyteller" or "read-along" phonorecords or for any phonorecords embodied in other
merchandise or for any audiovisual devices now known or hereafter devised.

        1.5.   If Participant is entitled to receive a direct royalty or other type of payment with
respect to Soundtrack Records, then no royalties from Soundtrack Records will be included in
Defined Receipts.


2.        MERCHANDISING/PUBLISHING. With respect to items of merchandising (including
interactive games and other products and services) and book publication (including children’s
storytelling recordings, as distinguished from soundtrack records, but excluding souvenir
programs and similar publications) based on the Picture, then:

         2.1       For items sold by a licensee of TWC, the royalties TWC receives from such
licensee shall be included in Defined Receipts of the Picture after first deducting (i) a percentage
deduction of: fifty percent (50%), inclusive of subdistributor fees, for items sold in the U.S.; sixty-
five percent (65%), inclusive of subdistributor fees, for items sold outside the U.S.; and fifteen
percent (15%) plus any subdistributor's fees for any book novel; and (ii) out-of-pocket costs and
royalties to third parties; or

          2.2      For items are sold by TWC at the wholesale or retail level, at TWC's discretion,
either: (i) an amount equal to seven (7%) of the wholesale price of such items sold by TWC at
the wholesale level (less a reasonable allowance for returns); or (ii) an amount equal to seven
percent (7%) of fifty percent (50%) of the gross retail revenues of such items sold by TWC at the
retail level (less a reasonable allowance for returns) shall be included in Defined Receipts of the
Picture after first deducting (a) a percentage deduction of fifty percent (50%) for items sold in the
U.S.; sixty-five percent (65%) for items sold outside the U.S.; and fifteen percent (15%) with
respect to any book novel; and (b) out-of pocket costs and royalties to third parties.

        2.3      In no event shall any items of merchandise be treated as falling under both
provisions 2.1 or 2.2 above.

          2.4     If Participant is entitled to receive a direct royalty or other type of payment with
respect to the exercise of merchandising and book publication rights, then no royalties therefrom
will be included in Defined Receipts.




                            THE WEINSTEIN COMPANY
                  SOUNDTRACK RECORDS/MERCHANDISING/PUBLISHING
                          SCHEDULE "B" TO EXHIBIT DRCB




Exhibit DRCB                                      11
101512
           Case 18-50924-MFW       Doc 8-1       Filed 10/18/18   Page 50 of 56



                            RIDER TO EXHIBIT “DRCB”

        This Rider is attached to and made a part of Exhibit “DRCB” which is attached to
the agreement (“Agreement”) dated as of September 21, 2011, between SLP FILMS,
INC. (herein, "TWC"), on the one hand, and BRUCE COHEN PRODUCTIONS (f/s/o
BRUCE COHEN) ("Participant") relating to the motion picture project currently entitled
"SILVER LININGS PLAYBOOK" (the "Picture").

        1.       With respect to the Defined Receipts Contingent Bonus Formula, if
Participant’s percentage or share of Defined Receipts Contingent Bonus pursuant to the
Agreement is an amount of adjusted Defined Receipts after an Initial Contingent
Proceeds Startpoint, expenses that may have been deducted in reaching such Initial
Contingent Proceeds Startpoint may not again be deducted (i.e., no double deductions)
from Defined Receipts after such Initial Contingent Proceeds Startpoint to calculate
adjusted Defined Receipts. In addition, if an expense item is limited by this Rider, when
the limit is reached for one purpose, it is reached for all purposes.

        2.      With respect to Paragraph 1.1.A. (DEFINITIONS, DEFINED
RECEIPTS), the words “or credited to” shall be inserted immediately after the word “by”
in the second line.

      3.    With respect to Paragraph 1.1.A.2. (DEFINITIONS, DEFINED
RECEIPTS), Subdistributors hereunder shall be deemed to include TWC sales agents (if
any).

        4.     With respect to Paragraph 1.1.A.3. (DEFINITIONS, DEFINED
RECEIPTS), the words “or more than 50% of the Picture” shall be inserted immediately
after the word “Picture” in the sixth line.

        5.     With respect to Paragraph 1.1.A.5. (DEFINITIONS, DEFINED
RECEIPTS), the words “excluding costs of TWC in-house counsel in connection with
such copyright infringement claims” shall be inserted immediately after the word “costs”
but within the parenthetical; and the words “unfair competition, trademark, and/or patent
infringement and/or defamation claims” shall be inserted immediately after the word
“infringers.”

       6.      With respect to Paragraph 1.1.A.5. (DEFINITIONS, DEFINED
RECEIPTS), the phrase “or similar causes of action (e.g., trademark, commercial
appropriation)” shall be inserted at the end of the item.

       7.       With respect to Paragraph 1.1.A.6. (DEFINITIONS, DEFINED
RECEIPTS), the following shall be added at the end: “; provided, however, that the share
of box office receipts retained by or allowed to such theater shall not exceed the amount
which would have been retained by, or allowed to such theater had such theater not been
owned, operated, managed or controlled by TWC, its affiliates or subsidiaries.”




Exhibit DRCB Rider                           1
           Case 18-50924-MFW              Doc 8-1       Filed 10/18/18   Page 51 of 56



        8.      With respect to Paragraph 1.1.A.7 (DEFINITIONS, DEFINED
RECEIPTS), the words “and other receipts” shall be inserted immediately after the word
“royalties” in the first line.

        9.    With respect to Paragraph 1.1.A.7. (DEFINITIONS, DEFINED
RECEIPTS) and Paragraph 2. of Schedule “B” (MERCHANDISING/PUBLISHING), no
costs of manufacture, advertising or shipping related to the sale or distribution of
merchandise items shall be deducted.

       10.      With respect to Paragraph 1.1.A. (DEFINITIONS, DEFINED
RECIEPTS), the following are added as new Paragraphs 8. and 9. thereof: “8. Receipts
from the distribution of trailers for the Picture; and 9. Receipts allocable to the Picture as
received from the Copyright Tribunal or similar bodies.”

     11.     With respect to Paragraph 1.1.A. (DEFINITIONS, DEFINED
RECEIPTS), the following is added as new subparagraph 10:

                             “10. Subject to the requirements of any guild or union
                     agreement appropriate to the Picture, and if and to the extent TWC’s
                     general custom and practice with respect to calculating, defining and
                     accounting for royalties or receipts (if any) from the new technology (not
                     yet being used by TWC) currently known as ‘video-on-demand’ (whether
                     by internet delivery or otherwise), differs from the method of calculating,
                     defining and accounting for such royalties and receipts (if any) set forth in
                     Paragraph 1.1.A.3. of this Exhibit DRCB, then such royalties and receipts
                     (if any) shall be calculated, defined and accounted for in accordance with
                     TWC’s general custom and practice in general with respect to such ‘video-
                     on-demand’ exploitation at the time of any such exploitation.”

        12.     With respect to Paragraph 1.1.B.2. (DEFINITIONS, DEFINED
RECEIPTS EXCLUSIONS), the words “unconditionally non-returnable” in the fourth
line shall be deemed deleted and the words “forfeited or non-returnable, subject to
adjustment and settlement,” shall be inserted in place of such deletion.

       13.     With respect to Paragraph 1.1.B.3. (DEFINITIONS, DEFINED
RECEIPTS EXCLUSIONS), after the word “TWC” in the seventh line, the words “for
any purpose” shall be inserted; and the following shall be added at the end of the
Paragraph, “or unless freely remittable to the U.S. in U.S. dollars. There shall be no
unreasonable delay with respect to the conversion and remittance of foreign receipts
hereunder.”

      14.     With respect to Paragraph 1.1.B.5. (DEFINITIONS, DEFINED
RECIEPTS EXCLUSIONS), the words “any charitable screening” shall be inserted
immediately after the word “from” in the first line.




Exhibit DRCB Rider                                  2
           Case 18-50924-MFW        Doc 8-1       Filed 10/18/18   Page 52 of 56



      15.     With respect to Paragraph 1.1.B.7. (DEFINITIONS, DEFINED
RECEIPTS EXCLUSIONS), the words “or such other major items” shall be inserted
immediately after the word “cars” in the fifth line.

        16.    With respect to Paragraph 1.1.C.3. (DEFINITIONS, DEFINED
RECEIPTS DEDUCTIONS, CHECKING), the following shall be added thereto: “Any
and all checking costs shall be appropriately allocated to the Picture and shall not exceed
one percent (1%) of the worldwide Defined Receipts of the Picture. Also, there shall be
no charge made for checking by TWC employees, other than with respect to four walls,
road shows, or other special extenuating circumstances.”

       17.    With respect to Paragraph 1.1.C.4. (DEFINITIONS, DEFINED
RECEIPTS DEDUCTIONS, COLLECTIONS), the word “outside” shall be inserted
immediately after the word “including” in the first line and also immediately after the
word “and” in the second line.

      18.    With respect to Paragraph 1.1.C.5. (DEFINITIONS, DEFINED
RECEIPTS DEDUCTIONS, RESIDUALS), the third sentence thereof beginning with the
word “Any” and ending with the word “Participant” shall be deleted.

        19.    With respect to Paragraph 1.1.C.6. (DEFINITIONS, DEFINED
RECEIPTS DEDUCTIONS, TRADE DUES), the following sentence is added to the end
of this paragraph: “Notwithstanding the foregoing, Defined Receipts shall not be reduced
by more than: (1) $250,000 in the aggregate for domestic trade association fees payable
by TWC to the M.P.A.A., A.M.P.T.P. and/or any similarly constituted or substitute
person or successor organization to which TWC may now or hereafter belong; and (2)
$250,000 in the aggregate for foreign trade association fees payable by TWC to the
M.P.E.A. and/or any successor organization to which TWC may now or hereafter belong
on account of receipts or proceeds from the distribution of the Picture.

      20.     With respect to Paragraph 1.1.C.8. (DEFINITIONS, DEFINED RECEIPT
DEDUCTIONS, TAXES), the words “(appropriately allocated)” shall be inserted
immediately after the word “nature” in the first line.

        21.    With respect to Paragraph 1.1.C.8. (DEFINITIONS, DEFINED RECEIPT
DEDUCTIONS, TAXES), the following sentence is added at the end of the paragraph:
“The words ‘corporate income taxes’ appearing herein shall mean taxes based on net
income, so-called excess profits, and, to the extent such are in the nature of taxes based
on the net income or so-called excess profits taxes –franchise and corporation income
taxes. Also, to the extent any such taxes paid by TWC are deducted and subsequently
refunded, an appropriate retroactive adjustment shall be made.”

        22.     With respect to Paragraph 1.1.C.8. (DEFINITIONS, DEFINED RECEIPT
DEDUCTIONS, TAXES), the following words shall be added to the last sentence: “In
the event of any tax refunds and/or in the event of any interest adjustment, Gross Receipts
shall be adjusted if and as appropriate with respect thereto.”



Exhibit DRCB Rider                            3
           Case 18-50924-MFW        Doc 8-1       Filed 10/18/18   Page 53 of 56




       23.     With respect to Paragraph 1.2.G.1. (DEFINITIONS, MISCELLANEOUS
DEFINTIONS, TERRITORY), the following words shall be added thereto: “and all
transportation companies, armed services or institutions flying the flag of the U.S.”

       24.      With respect to Paragraph 2.1. (ACCOUNTING, STATEMENTS), the
following words in line 11 “not more than once per year” shall be replaced with “at least
one year after the earlier of the last request or statement.”

        25.    With respect to Paragraph 2.1. (ACCOUNTING, STATEMENTS),
“$500,000” shall be changed to “$750,000” in the seventeenth line; and, the following
shall be added after the word “Participant” in the twentieth line: “; provided, however,
TWC will provide Participant with no more than one statement per year upon
Participant’s written request.”

        26.     With respect to Paragraph 2.1. (ACCOUNTING, STATEMENTS), the
following is added to the last sentence thereof: "and if, in the first U.S. free television
window in the U.S., the Picture is broadcast on prime time network television in the U.S.
or exhibited on HBO/Cinemax, Showtime/The Movie Channel, The Disney Channel or
similar pay cable stations, TWC shall account therefor by issuing a quarterly statement
for one year starting on the accounting period within which the Picture has been so
exhibited, accompanied by payment of the amount, if any, shown thereby to be due
Participant."

       27.    With respect to Paragraph 2.2. (ACCOUNTING, INCONTESTABILITY),
the number “36” shall be substituted for the numeral “24” in each place therein.

        28.      With respect to Paragraph 2.2. (ACCOUNTING, INCONTESTABILITY),
the following shall be inserted immediately after the word “objection” in the nineteenth
line: “(or if an audit is commenced before and completed on a timely basis after said 36
month period, then Participant may initiate a claim within 6 months after completion of
such audit).”

        29.     With respect to Paragraph 2.2. (ACCOUNTING, INCONTESABILITY),
the following sentence shall be inserted immediately after the sentence ending with the
word “first” in the twentieth line: “The foregoing period within which Participant may
raise objections shall recommence, but only with respect to certain transactions or items
included in previous statements that have been thereafter revised and/or corrected.”

       30.     With respect to Paragraph 2.2 (ACCOUNTING, INCONTENSABILITY),
the time periods provided shall be extended to a period equal to any period of time during
which an examination of Participant’s records is occurring, plus, if there are less than six
months remaining in the period provided, an additional period of six months thereafter.

       31.      With respect to Paragraph 2.3. (ACCOUNTING, BOOKS), the word
"national" is deleted from the seventh line, and the following sentence shall be inserted



Exhibit DRCB Rider                            4
           Case 18-50924-MFW         Doc 8-1       Filed 10/18/18   Page 54 of 56



immediately after the word "withheld" in the ninth line: "The ‘big eight’ accounting firms
excluding Price Waterhouse are pre-approved by TWC subject to any conflict of interest
that may arise.”

         32.     With respect to Paragraph 2.4. (ACCOUNTING, WITHHOLDINGS), if
the Defined Receipts Contingent Bonus payable to Participant pursuant to this Agreement
shall exceed that permitted by any law or governmental regulation, the Defined Receipts
Contingent Bonus shall be reduced to the maximum permitted payment. TWC shall
assist (but shall not be required to incur any expense or liability to itself) Participant in
the application to the appropriate authority for the right to pay Participant all of the
proceeds payable to Participant pursuant to the Agreement. If TWC is in possession of
such proceeds at such time, TWC shall pay the difference between the proceeds payable
pursuant to the Agreement and the proceeds previously permitted to be paid, at such time,
if ever, as it may be legally permissible for TWC to pay such difference.

        33.    With respect to Paragraph 2.6. (ACCOUNTING, RESERVES), the
following shall be added thereto: “TWC shall not be entitled to establish any reserve for
residuals unless the statement on which such reserve is established reflects receipt of
Defined Receipts which would result in TWC’s obligation to pay said residuals. In any
event, TWC shall liquidate any such reserves within 12 months after establishing the
same unless there is any claim and/or litigation pending, in which case TWC may
continue to maintain such reserves.”

       34.     With respect to Paragraph 3.1.A. (ADDITIONAL TERMS,
ARBITRATION), subparagraph A. shall be deemed deleted in its entirety and the
following inserted in its place:

                 “A.      TWC and Participant shall attempt in good faith to mutually select
         an arbitrator experienced in motion picture accounting matters (and in so doing,
         may, without obligation, use an American Arbitration Association list of qualified
         arbitrators). If TWC and Participant are unable to mutually agree on an arbitrator
         within two (2) weeks, then TWC and Participant shall, within the subsequent one
         (1) week period, each select one arbitrator; and within the next subsequent one (1)
         week period, those two arbitrators shall then select a third arbitrator.”

        35.     With respect to Paragraph 3.1.B. (ADDITIONAL TERMS,
ARBITRATION), the following shall be inserted in the last three sentences thereof: “If
the award rendered by the arbitrator(s) exceeds TWC’s last settlement offer to Participant
by 20% or more, the TWC shall reimburse Participant for Participant’s reasonable
outside attorney and accounting fees in connection with such arbitration procedure. If the
award rendered by the arbitrator(s) is less than 80% of TWC’s last settlement offer to
Participant, then Participant shall reimburse TWC for TWC’s reasonable outside attorney
and accounting fees in connection with the arbitration procedure. If the award is between
20% less than and 20% more than TWC’s last settlement offer to Participant, then the
arbitrator(s) may award reasonable outside attorney and accounting fees in connection




Exhibit DRCB Rider                             5
           Case 18-50924-MFW        Doc 8-1       Filed 10/18/18   Page 55 of 56



with the arbitration as the arbitrator(s) deems appropriate in the exercise of such
arbitrator(s)’s discretion.

        36.     With respect to Paragraph 3.1.B. (ADDITIONAL TERMS,
ARBITRATION), the following shall be deemed added thereto: “The prevailing party in
the arbitration shall be reimbursed by the other party for the prevailing party’s share of
American Arbitration Association administration fees, any arbitrator compensation and
any rental fees for arbitration hearing rooms.”

     37.  With respect to Paragraph 3.1. (ADDITIONAL TERMS,
ARBITRATION), the following new subparagraph C. is added:

                  “C.    TWC and Participant agree that in any arbitration proceeding
         hereunder, discovery rights, remedies, procedures, duties, liabilities, and
         obligations shall be governed by California Code of Civil Procedure §1283.05. In
         addition, notwithstanding the provisions of subparagraph 3.1.B. above, in an
         effort to reduce the cost of any arbitration procedure hereunder, TWC and
         Participant agree to consider in good faith merely obtaining the benefit of using
         the then-prevailing Commercial Arbitration Rules of the American Arbitration
         Association (except to the extent expressly set forth elsewhere in this Exhibit
         DRCB) and not utilizing the American Arbitration Association administratively.”

        38.   With respect to Paragraph 3.3.A. (CONTROL OF EXPLOITATION AND
MARKETING), the following shall be added as the last sentence thereof:
“Notwithstanding the foregoing, there shall be no sub-distribution of the Picture in the
U.S. or Canada unless TWC customarily uses sub-distributors for distribution in the U.S.
and/or Canada and at that time with respect to substantially all other motion pictures.

       39.      With respect to Paragraph 3.3.B. (CONTROL OF EXPLOITATION AND
MARKETING), the words “reasonable good faith” shall be inserted immediately after
the word “its” in the fourth line.

        40.     With respect to Paragraph 3.3.C. (CONTROL OF EXPLOITATION AND
MARKETING), the words “trailers and” in the first line shall be deleted and the words
“for trailers and 5%” shall be deleted from the third line thereof.

     41.   With respect to Paragraph 3.4.A.1. (ADDITIONAL TERMS, SALES OF
ALL RIGHTS), the word “sum” in the first line shall be changed to “sum(s)”.

        42.     With respect to Paragraph 3.4.A.2. (ADDITIONAL TERMS, SALES OF
ALL RIGHTS), the following shall be inserted immediately after the word “assumption”
in the eighth line: “in writing and subject to full performance.”

     43.   With respect to Paragraph 3.4.B. (ADDITIONAL TERMS, SALES OF
ALL RIGHTS), the words “10 business days” shall be substituted for the words “7 days”




Exhibit DRCB Rider                            6
           Case 18-50924-MFW        Doc 8-1       Filed 10/18/18    Page 56 of 56



in each place therein. In addition, the words “and other material terms” shall be inserted
immediately after the word “price” in the fourth line.

         44.     With respect to Paragraph 3.5.A. (MISCELLANEOUS, ASSIGNMENT
BY PARTICIPANT), the words “completion of services” shall be inserted immediately
after the word “after” in the third line; and the words “the release of the Picture” in the
third line shall be deleted.

        45.     With respect to Paragraph 3.5.A. (MISCELLANEOUS, ASSIGNMENT
BY PARTICIPANT), the following shall be added after the word “Picture” in the fourth
line: “to Participant’s loan-out company or other closely held corporation and vice-versa:
provided that, and subject to, all parties signing TWC’s customary (i) Notice of
Irrevocable Authority and (ii) Acknowledgement of Notice of Irrevocable Authority.

        46.     With respect to Paragraph 3.5.B. (MISCELLANEOUS, ASSIGNMENT
BY PARTICIPANT), the following sentence shall be added to the end of the paragraph:
“This Paragraph B shall not apply to family gifts, or transfers by operation of law, nor to
an assignment by Participant which is donative in nature, or to an assignment by
Participant to Participant’s loan-out company or other closely held corporation and vice-
versa; provided that, and subject to, all parties signing TWC’s customary (i) Notice of
Irrevocable Authority and (ii) Acknowledgement of Notice of Irrevocable Authority.

        47.    In any instance where an allocation of income or costs as between the
Picture and any other pictures or pictures must be made, such allocation shall be
reasonable and shall be made using good faith business judgment, and may take into
account such things as box office performance, cast, and genre, provided that TWC’s
decision with respect thereto shall be final.

                                     END OF RIDER




Exhibit DRCB Rider                            7
